Case 20-50527-LSS   Doc 71-1   Filed 05/18/20   Page 1 of 107




                        Exhibit A

          Stipulation and Agreed Extension Order
                 Case 20-50527-LSS           Doc 71-1       Filed 05/18/20        Page 2 of 107




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                           Jointly Administered
                           Debtors.


    BOY SCOUTS OF AMERICA,

                           Plaintiff,                      Adv. Pro. No. 20-50527 (LSS)

                v.
                                                           Re: A.D.I No. 54
                    2
    A.A., et al.,

                            Defendants.


      STIPULATION AND AGREED ORDER BY AND AMONG THE BOY SCOUTS
     OF AMERICA, THE OFFICIAL COMMITTEE OF SURVIVORS OF ABUSE, AND
     THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS EXTENDING THE
     TERMINATION DATE OF THE STANDSTILL PERIOD UNDER THE CONSENT
     ORDER GRANTING THE BSA’S MOTION FOR A PRELIMINARY INJUNCTION
                   PURSUANT TO 11 U.S.C. §§ 105(A) AND 362

             This stipulation and agreed order (the “Stipulation and Agreed Order”) extending the

Termination Date of the Standstill Period under the Consent Order Pursuant to 11 U.S.C. §§

105(a) and 362 Granting the BSA’s Motion for a Preliminary Injunction [A.D.I. No. 54] (the




1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
  A full list of the Defendants in this adversary proceeding was included in redacted form on Exhibit A to the BSA’s
Verified Complaint for Injunctive Relief [A.D.I No. 1] to protect the privacy interests of abuse victims. A revised
proposed redacted version of the Complaint and Exhibit A thereto was filed on or about February 26, 2020 [A.D.I
No. 14-1]. An unredacted version of the Complaint and Exhibit A thereto has been served on each Defendant’s
counsel.
              Case 20-50527-LSS              Doc 71-1        Filed 05/18/20       Page 3 of 107




“Consent Order”) 3 is made and entered into by and among the Boy Scouts of America (the

“BSA”), the non-profit corporation that is, along with its affiliate Delaware BSA, LLC, a debtor

and debtor in possession in the above-captioned chapter 11 cases (together, the “Debtors”), the

official committee of survivors of abuse (the “TCC”), and the official committee of unsecured

creditors (the “UCC” and together with the TCC, the “Committees”), by and through their

respective undersigned counsel.

                                                  RECITALS

        WHEREAS, on March 30, 2020, after notice and a hearing, the Court entered the

Consent Order granting the BSA’s Motion for a Preliminary Injunction Pursuant to Sections

105(a) and 362 of the Bankruptcy Code [A.D.I. No. 6] (the “Motion”).

        WHEREAS, the Consent Order stayed each of the Pending Abuse Actions identified on

Schedule 1 attached thereto (“Schedule 1”) as to the BSA Related Parties identified on Schedule

2 thereto, to and including May 18, 2020.

        WHEREAS, on April 20, 2020, pursuant to Paragraph 11 of the Consent Order, the BSA

filed an amended Schedule 1 identifying the then-current Pending Abuse Actions and Further

Abuse Actions.

        WHEREAS, during the Standstill Period, the BSA has, among other things, (a) continued

to populate the electronic data room with documents, and has collected certain documents

regarding the assets of approximately 200 Local Councils; (b) reached agreement among the

Debtors, the Committees, the Future Claims Representative (the “FCR”) and the Ad Hoc

Committee of Local Councils of the BSA (the “Local Council Committee”) on the terms of a

comprehensive protective order that will govern the treatment of discovery materials, including

materials uploaded to the electronic data room, and on the identities of mediators and the subject

3
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Consent Order and/or the Motion (as that term is defined herein).
                                                         2
            Case 20-50527-LSS         Doc 71-1       Filed 05/18/20   Page 4 of 107




matter of the mediation; (c) reached an agreement and obtained entry of a final order authorizing

long-term use of cash collateral, and (d) engaged in substantial due diligence discussions and

responded to numerous due diligence inquiries from the Committees and the FCR.

       WHEREAS, to continue working towards a global consensual resolution of the Pending

Abuse Actions and Further Abuse Actions, and these Chapter 11 Cases more broadly, pursuant

to Paragraph 12 of the Consent Order the BSA and the Committees wish to extend the

Termination Date by 21 days, through and including June 8, 2020.

       NOW THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

UNDERSIGNED COUNSEL, HEREBY STIPULATE AND AGREE, AND THE COURT

HEREBY ORDERS, AS FOLLOWS:

       1.      This Stipulation and Agreed Order shall become effective upon execution by

counsel for the BSA, the Tort Claimants’ Committee, and the UCC and entry of an Order by the

Bankruptcy Court approving this Stipulation.

       2.      This Stipulation and Agreed Order constitutes the Extension Notice contemplated

by Paragraph 12 of the Consent Order for the purpose of extending the Termination Date by

mutual agreement.

       3.      The Pending Abuse Actions and Further Abuse Actions identified on Exhibit 1

hereto are hereby stayed as to the BSA Related Parties identified on Exhibit 2 hereto, to and

including June 8, 2020, according to the terms set forth in the Consent Order, which is

incorporated by reference herein and a copy of which is annexed hereto as Exhibit 3, without

prejudice to future requests for further extensions consistent with the terms of the Consent Order.

       4.      To date, the Local Council Committee has worked with Local Councils to collect

certain Local Council financial and asset information, and has agreed to work with the BSA to

coordinate the production of such information upon entry of a protective order. The Local

                                                 3
              Case 20-50527-LSS        Doc 71-1       Filed 05/18/20   Page 5 of 107




Council Committee agrees to continue to engage with the TCC and the UCC to facilitate the

collection and production of information, and further agrees to actively participate in preliminary

mediation discussions with the other constituencies in this case, including discussion regarding

the TCC’s stated concern about the purported transfer of Local Council real and personal

property. Upon approval of this Stipulation and Agreed Order, the terms of this Paragraph 4

shall be effective as if expressly set forth in the Consent Order.

         5.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Stipulation and Agreed Order are immediately effective and enforceable upon its entry.

         6.    The BSA is authorized to file a copy of this Stipulation and Agreed Order

(including the exhibits thereto) with any court in which a Pending Abuse Action or Further

Abuse Action is or may hereafter become pending as proof that such action is stayed and

enjoined as set forth herein and in the Consent Order.

         7.    Nothing herein shall be construed to limit or affect any party’s right to seek

appropriate relief from this Court to the extent necessary to respond to any actions by a court in

which a Pending Abuse Action or Further Abuse Action is pending that, but for the stay provided

herein and in the Consent Order, would require a party to act before the Termination Date.

         8.    This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Stipulation and

Agreed Order and the Consent Order.

         9.    This Stipulation and Agreed Order shall be promptly filed in the clerk’s office and

entered into the record.

Dated:                  , 2020
         Wilmington, Delaware

                                                   THE HON. LAURIE SELBER SILVERSTEIN
                                                   UNITED STATES BANKRUPTCY JUDGE

                                                  4
            Case 20-50527-LSS          Doc 71-1       Filed 05/18/20   Page 6 of 107




CONSENTED TO BY:

SIDLEY AUSTIN LLP                             PACHULSKI STANG ZIEHL & JONES LLP
Jessica C. K. Boelter (admitted pro hac       By: /s/ James E. O’Neill
vice)                                         James I. Stang (admitted pro hac vice)
William E. Curtin                             Robert B. Orgel (admitted pro hac vice)
787 Seventh Avenue                            James E. O’Neill
New York, New York 10019                      John A. Morris (admitted pro hac vice)
Telephone: (212) 839-5300                     John W. Lucas (admitted pro hac vice)
Facsimile: (212) 839-5599                     919 N. Market Street, 17th Floor
                                              P.O. Box 8705
– and –                                       Wilmington, DE 1999-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
SIDLEY AUSTIN LLP                             Facsimile: (302) 652-4400
Thomas A. Labuda (admitted pro hac vice)      jstang@pszjlaw.com
Michael C. Andolina (admitted pro hac         rorgel@pszjlaw.com
vice)                                         joneill@pszjlaw.com
William A. Evanoff                            jmorris@pszjlaw.com
Matthew E. Linder (admitted pro hac vice)     jlucas@pszjlaw.com
One South Dearborn Street
Chicago, Illinois 60603                       Attorneys for the Official Tort Claimants’
Telephone: (312) 853-7000                     Committee
Facsimile: (312) 853-7036
                                              REED SMITH LLP
– and –                                       By: /s/ Rachael Ringer
                                              Kurt F. Gwynne (No. 3951)
MORRIS, NICHOLS, ARSHT &                      Katelin A. Morales (No. 6683)
TUNNELL LLP                                   1201 North Market Street, Suite 1500
                                              Wilmington, DE 19801
 /s/ Derek C. Abbott                          Telephone: (302) 778-7500
Derek C. Abbott (No. 3376)                    Facsimile: (302) 778-7575
Andrew R. Remming (No. 5120)
Joseph C. Barsalona II (No. 6102)             – and –
Paige N. Topper (No. 6470)
1201 North Market Street, 16th Floor          KRAMER LEVIN NAFTALIS
P.O. Box 1347                                 & FRANKEL LLP
Wilmington, Delaware 19899-1347               Thomas Moers Mayer, Esquire
Telephone: (302) 658-9200                     Rachael Ringer, Esquire
Facsimile: (302) 425-4664                     Jennifer Sharrett, Esquire
                                              Megan Wasson, Esquire
Co-Counsel and Proposed Counsel to the        1177 Avenue of the Americas
BSA                                           New York, NY 10036
                                              Telephone: (212) 715-9100
                                              Facsimile: (212) 715-8000

                                              Proposed Attorneys for the Official Committee
                                              of Unsecured Creditors

                                                  5
                                           Case 20-50527-LSS         Doc 71-1     Filed 05/18/20     Page 7 of 107



    Exhibit 1
    Pending and Further Abuse Actions


                                        Underlying Plaintiff(s)
          Non-Debtor Defendants(s)      (last, first)             Case Caption                              Case Number         Court or Agency
1         Quapaw Area Council           [Redacted]                [Redacted] v. Boy Scouts of America,      4:20-cv-159         United States
          Incorporated of the Boy                                 and Quapaw Area Council Incorporated                          District Court for
          Scouts of America                                       of the Boy Scouts of America                                  the Eastern District
                                                                                                                                of Arkansas,
                                                                                                                                Central Division
2         Quapaw Area Council           [Redacted]                [Redacted] v. Boy Scouts of America,      5:20-cv-05034-      United States
          Incorporated of the Boy                                 and Quapaw Area Council Incorporated      TLB                 District Court for
          Scouts of America                                       of the Boy Scouts of America                                  the Western
                                                                                                                                District of
                                                                                                                                Arkansas,
                                                                                                                                Fayetteville
                                                                                                                                Division
3         Greater Los Angeles Area      John Doe 1                JOHN DOE 1, an individual v. BOY          2:20-cv-01551       United States
          Council; Does 1 through                                 SCOUTS OF AMERICA; BOY                                        District Court for
          100                                                     SCOUTS OF AMERICA GREATER                                     the Central District
                                                                  LOS ANGELES AREA COUNCIL, and                                 of California,
                                                                  DOES 1 through 100                                            Western Division
4         DOE DEFENDANT 1;              [Redacted]                [Redacted] v. DOE DEFENDANT 1;            30-2020-01122410-   Superior Court of
          DOE DEFENDANT 2;                                        DOE DEFENDANT 2; DOES 3                   CU-PO-CJC           the State of
          DOES 3 THROUGH 10                                       THROUGH 10, INCLUSIVE                                         California, County
                                                                                                                                of Orange
5         DOE DEFENDANT 1;              [Redacted]                [Redacted] v. DOE DEFENDANT 1;            37-2020-00000007-   Superior Court of
          DOE DEFENDANT 2;                                        DOE DEFENDANT 2; DOES 3                   CU-PO-CTL           the State of
          DOES 3 THROUGH 10                                       THROUGH 10, INCLUSIVE                                         California, County
                                                                                                                                of San Diego,
                                                                                                                                Central District
6         California Inland Empire      John Doe; [Redacted].     JOHN DOE, a minor, an individually and    5:20-cv-00314       United States
          Council; Does 1 through                                 by his Guardian Ad Litem, [Redacted] v.                       District Court for
          100                                                     BOY SCOUTS OF AMERICA; BOY                                    the Central District
                                                                  SCOUTS OF AMERICA,
                                       Case 20-50527-LSS         Doc 71-1      Filed 05/18/20       Page 8 of 107




                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number      Court or Agency
                                                              CALIFORNIA INLAND EMPIRE                                     of California,
                                                              COUNCIL, and DOES 1 through 100                              Eastern Division
7    Silicon Valley Monterey        [Redacted]                [Redacted] v. Boy Scouts of America;        5:20-cv-1202     United States
     Bay Council, Inc.; Learning                              Silicon Valley Monterey Bay Council;                         District Court for
     for Life, Inc.; Does 7-100                               Learning for Life, Inc.; Joseph Alvarado;                    the Northern
                                                              and Does 7-100                                               District of
                                                                                                                           California
81   Town of Trumbull;              Jane Doe                  JANE DOE v. TOWN OF TRUMBULL;               20-05004 (JAM)   United States
     Learning for Life, Inc.;                                 LEARNING FOR LIFE INC.; BOY                                  Bankruptcy Court
     William Ruscoe; Thomas                                   SCOUTS OF AMERICA                                            for the District of
     Kiely; Timothy Fedor                                     CORPORATION; WILLIAM RUSCOE;                                 Connecticut
                                                              THOMAS KIELY; TIMOTHY FEDOR
9    Fairfield County Council of    John Doe #1; John Doe     JOHN DOE #1; JOHN DOE #2; JOHN              20-05005 (JAM)   United States
     Boy Scouts of America,         #2; John Doe #3; John     DOE #3; JOHN DOE #4 v. BOY                                   Bankruptcy Court
     Inc.; Connecticut Yankee       Doe #4                    SCOUTS OF AMERICA                                            for the District of
     Council, Inc., Boy Scouts of                             CORPORATION; FAIRFIELD                                       Connecticut
     America                                                  COUNTY COUNCIL OF BOY
                                                              SCOUTS OF AMERICA, INC.;
                                                              CONNECTICUT YANKEE COUNCIL,
                                                              INC., BOY SCOUTS OF AMERICA
10   Fairfield County Council of    [Redacted]                [Redacted] v. FAIRFIELD COUNTY              20-05006         United States
     Boy Scouts of America,                                   COUNCIL OF BOY SCOUTS OF                                     Bankruptcy Court
     Inc.; Connecticut Yankee                                 AMERICA, INC., CONNECTICUT                                   for the District of
     Council, Inc., Boy Scouts of                             YANKEE COUNCIL, INC., BOY                                    Connecticut
     America                                                  SCOUTS OF AMERICA and BOY
                                                              SCOUTS OF AMERICA
                                                              CORPORATION
11   Connecticut Rivers Council,    [Redacted]                [Redacted] v. CONNECTICUT RIVERS            20-02004         United States
     Inc., Boy Scouts of America                              COUNCIL, INC., BOY SCOUTS OF                                 Bankruptcy Court
                                                              AMERICA, and BOY SCOUTS OF                                   for the District of
                                                              AMERICA CORPORATION                                          Connecticut


      1
          Pending Abuse Action 8 is stayed only with respect to non-debtor Defendant Learning for Life.
                                       Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 9 of 107




                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number      Court or Agency
12   Connecticut Rivers Council,    [Redacted]                [Redacted] v. CONNECTICUT RIVERS            20-02003         United States
     Inc., Boy Scouts of America                              COUNCIL, INC., BOY SCOUTS OF                                 Bankruptcy Court
                                                              AMERICA, and BOY SCOUTS OF                                   for the District of
                                                              AMERICA CORPORATION                                          Connecticut
13   Darwyn Azzinaro                [Redacted]                [Redacted] v. DARWYN AZZINARO               SC 20309         Supreme Court
                                                              and BOY SCOUTS OF AMERICA                                    State of
                                                              CORP.                                                        Connecticut
14   North Florida Council, Inc.,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF             6:20-cv-00275    United States
     Boy Scouts of America;                                   AMERICA, a corporation authorized to                         District Court for
     Central Florida Council,                                 do business in Florida, the NORTH                            the Middle District
     Inc., Boy Scouts of America                              FLORIDA COUNCIL, INC., BOY                                   of Florida, Orlando
                                                              SCOUTS OF AMERICA, a corporation                             Division
                                                              authorized to do business in Florida, and
                                                              the CENTRAL FLORIDA COUNCIL,
                                                              INC., BOY SCOUTS OF AMERICA, a
                                                              corporation authorized to do business in
                                                              Florida
15   North Florida Council, Inc.,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF             5:20-cv-00069    United States
     Boy Scouts of America;                                   AMERICA, a corporation authorized to                         District Court for
     Silver Springs Shores                                    do business in Florida, the NORTH                            the Middle District
     Presbyterian Church, Inc.                                FLORIDA COUNCIL, INC., BOY                                   of Florida, Ocala
                                                              SCOUTS OF AMERICA, a corporation                             Division
                                                              authorized to do business in Florida, and
                                                              SILVER SPRINGS SHORES
                                                              PRESBYTERIAN CHURCH, INC, a
                                                              corporation authorized to do business in
                                                              Florida
16   Stephen Zanetti; Linda         [Redacted]                [Redacted] v. BOY SCOUTS OF                 0:20-cv-60351-   United States
     Jensen; Aaron Moore                                      AMERICA, a foreign non-profit               XXXX             District Court for
                                                              corporation, MARK KERN, individually,                        the Southern
                                                              STEPHEN ZANETTI, individually,                               District of Florida,
                                                              LINDA JENSEN, individually and                               Fort Lauderdale
                                                              AARON MOORE individually                                     Division
                                      Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 10 of 107




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number      Court or Agency
17   Coastal Georgia Council,      John Doe                  JOHN DOE, a pseudonym v. BOY                4:20-cv-00033-   United States
     Inc. (f/k/a) Coastal Empire                             SCOUTS OF AMERICA (CORP),                   RSB-CLR          District Court for
     Council, Inc.; City of                                  COASTAL GEORGIA COUNCIL, INC.                                the Southern
     Bloomingdale                                            f/k/a COASTAL EMPIRE COUNCIL,                                District of Georgia,
                                                             INC., and CITY OF BLOOMINGALE                                Savannah Division
18   Northeast Georgia Council,    [Redacted]                [Redacted] v. BOY SCOUTS OF                 3:20-cv-00021-   United States
     Inc.; Green Acres Baptist                               AMERICA, INC.; NORTHEAST                    CDL              District Court for
     Church; First Baptist                                   GEORGIA COUNCIL, INC., GREEN                                 the Middle District
     Church of Athens; Betty                                 ACRES BAPTIST CHURCH; FIRST                                  of Georgia, Athens
     Boland, as the                                          BAPTIST CHURCH OF ATHENS and                                 Division
     Administrator of the Estate                             BETTY BOLAND, AS THE
     of Ernest Boland                                        ADMINISTRATOR OF THE ESTATE
                                                             OF ERNEST BOLAND
19   Northeast Georgia Council, Dennis Doe                   DENNIS DOE, individually and on             3:20-cv-00022-   United States
     Inc.; Green Acres Baptist                               behalf of the General Public of the State   CDL              District Court for
     Church; Beech Haven                                     of Georgia v. BOY SCOUTS OF                                  the Middle District
     Baptist Church; First Baptist                           AMERICA, INC.; NORTHEAST                                     of Georgia, Athens
     Church of Athens; Betty                                 GEORGIA COUNCIL, INC., GREEN                                 Division
     Boland, as the                                          ACRES BAPTIST CHURCH; BEECH
     Administrator of the Estate                             HAVEN BAPTIST CHURCH; FIRST
     of Ernest Boland                                        BAPTIST CHURCH OF ATHENS and
                                                             BETTY BOLAND, AS THE
                                                             ADMINISTRATOR OF THE ESTATE
                                                             OF ERNEST BOLAND
20   Northeast Georgia Council, William Doe                  WILLIAM DOE, individually and on            3:20-cv-00024-   United States
     Inc.; Green Acres Baptist                               behalf of the General Public of the State   CAR              District Court for
     Church; Beech Haven                                     of Georgia v. BOY SCOUTS OF                                  the Middle District
     Baptist Church; First Baptist                           AMERICA, INC.; NORTHEAST                                     of Georgia, Athens
     Church of Athens; Betty                                 GEORGIA COUNCIL, INC., GREEN                                 Division
     Boland, as the                                          ACRES BAPTIST CHURCH; BEECH
     Administrator of the Estate                             HAVEN BAPTIST CHURCH; FIRST
     of Ernest Boland                                        BAPTIST CHURCH OF ATHENS and
                                                             BETTY BOLAND, AS THE
                                   Case 20-50527-LSS         Doc 71-1      Filed 05/18/20       Page 11 of 107




                                Underlying Plaintiff(s)
     Non-Debtor Defendants(s)   (last, first)             Case Caption                                Case Number      Court or Agency
                                                          ADMINISTRATOR OF THE ESTATE
                                                          OF ERNEST BOLAND
21   Northeast Georgia Council, Timothy Doe               TIMOTHY DOE, individually and on            3:20-cv-00023-   United States
     Inc.; Green Acres Baptist                            behalf of the General Public of the State   CDL              District Court for
     Church; Beech Haven                                  of Georgia v. BOY SCOUTS OF                                  the Middle District
     Baptist Church; First Baptist                        AMERICA, INC.; NORTHEAST                                     of Georgia, Athens
     Church of Athens; Betty                              GEORGIA COUNCIL, INC., GREEN                                 Division
     Boland, as the                                       ACRES BAPTIST CHURCH; BEECH
     Administrator of the Estate                          HAVEN BAPTIST CHURCH; FIRST
     of Ernest Boland                                     BAPTIST CHURCH OF ATHENS and
                                                          BETTY BOLAND, AS THE
                                                          ADMINISTRATOR OF THE ESTATE
                                                          OF ERNEST BOLAND
22   Northeast Georgia Council, John Doe                  JOHN DOE, individually and on behalf        3:20-cv-00025-   United States
     Inc.; Green Acres Baptist                            of the General Public of the State of       CAR              District Court for
     Church; Beech Haven                                  Georgia v. BOY SCOUTS OF                                     the Middle District
     Baptist Church; First Baptist                        AMERICA, INC.; NORTHEAST                                     of Georgia, Athens
     Church of Athens; Betty                              GEORGIA COUNCIL, INC., GREEN                                 Division
     Boland, as the                                       ACRES BAPTIST CHURCH; BEECH
     Administrator of the Estate                          HAVEN BAPTIST CHURCH; FIRST
     of Ernest Boland                                     BAPTIST CHURCH OF ATHENS and
                                                          BETTY BOLAND, AS THE
                                                          ADMINISTRATOR OF THE ESTATE
                                                          OF ERNEST BOLAND
23   Northeast Georgia Council, Robert Doe                ROBERT DOE, individually and on             3:20-cv-00026-   United States
     Inc.; Green Acres Baptist                            behalf of the General Public of the State   CAR              District Court for
     Church; Beech Haven                                  of Georgia v. BOY SCOUTS OF                                  the Middle District
     Baptist Church; First Baptist                        AMERICA, INC.; NORTHEAST                                     of Georgia, Athens
     Church of Athens; Betty                              GEORGIA COUNCIL, INC., GREEN                                 Division
     Boland, as the                                       ACRES BAPTIST CHURCH; BEECH
     Administrator of the Estate                          HAVEN BAPTIST CHURCH; FIRST
     of Ernest Boland; R.                                 BAPTIST CHURCH OF ATHENS;
     Fleming Weaver, Jr                                   BETTY BOLAND, AS THE
                                                          ADMINISTRATOR OF THE ESTATE
                                        Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 12 of 107




                                     Underlying Plaintiff(s)
     Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
                                                               OF ERNEST BOLAND, and R.
                                                               FLEMING WEAVER, JR.
24   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00011   United States
     Aloha Counsel Chamorro                                    AMERICA, A CONGRESSIONALLY                                  District Court for
     District; Capuchin                                        CHARTERED CORPORATION,                                      the District of
     Franciscans; Capuchin                                     AUTHORIZED TO DO BUSINESS IN                                Guam
     Franciscans Province of St.                               GUAM; BOY SCOUTS OF AMERICA
     Mary; Capuchin                                            ALOHA COUNSEL CHAMORRO
     Franciscans Custody of Star                               DISTRICT; CAPUCHIN
     of the Sea; Doe Entities 1-5;                             FRANCISCANS; CAPUCHIN
     And Doe-Individuals 6-47,                                 FRANCISCANS PROVINCE OF ST.
     Inclusive                                                 MARY; CAPUCHIN FRANCISCANS
                                                               CUSTODY OF STAR OF THE SEA;
                                                               DOE ENTITIES 1-5; AND DOE-
                                                               INDIVIDUALS 6-47, INCLUSIVE
25   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00010   United States
     Aloha Council Chamorro                                    AMERICA; BOY SCOUTS OF                                      District Court for
     District; The School Sisters                              AMERICA, ALOHA COUNCIL                                      the District of
     of Notre Dame, Milwaukee                                  CHAMORRO DISTRICT; THE                                      Guam
     Province, Inc.; School                                    SCHOOL SISTERS OF NOTRE
     Sisters of Notre Dame                                     DAME, MILWAUKEE PROVINCE,
     Central Pacific Province,                                 INC.; SCHOOL SISTERS OF NOTRE
     Inc.; School Sisters of Notre                             DAME CENTRAL PACIFIC
     Dame, Region of Guam;                                     PROVINCE, INC.; SCHOOL SISTERS
     John Does 1-20                                            OF NOTRE DAME, REGION OF
                                                               GUAM; and JOHN DOES 1-20
26   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00013   United States
     Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        District Court for
     District; Capuchin                                        corporation, authorized to do business in                   the District of
     Franciscans; Capuchin                                     Guam; BOY SCOUTS OF AMERICA                                 Guam
     Franciscans Province of St.                               ALOHA COUNCIL CHAMORRO
     Mary; Capuchin                                            DISTRICT; CAPUCHIN
     Franciscans Custody of Star                               FRANCISCANS; CAPUCHIN
     of the Sea; Doe Entities 1-5;                             FRANCISCANS PROVINCE OF ST.
                                        Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 13 of 107




                                     Underlying Plaintiff(s)
     Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
     and Doe-Individuals 6-47,                                 MARY; CAPUCHIN FRANCISCANS
     Inclusive                                                 CUSTODY OF STAR OF THE SEA;
                                                               DOE ENTITIES 1-5; and DOE-
                                                               INDIVIDUALS 6-47, inclusive
27   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00014   United States
     Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        District Court for
     District; Capuchin                                        corporation, authorized to do business in                   the District of
     Franciscans; Capuchin                                     Guam; BOY SCOUTS OF AMERICA                                 Guam
     Franciscans Province of St.                               ALOHA COUNCIL CHAMORRO
     Mary; Capuchin                                            DISTRICT; CAPUCHIN
     Franciscans Custody of Star                               FRANCISCANS; CAPUCHIN
     of the Sea; Doe Entities 1-5;                             FRANCISCANS PROVINCE OF ST.
     and Doe-Individuals 6-47,                                 MARY; CAPUCHIN FRANCISCANS
     Inclusive                                                 CUSTODY OF STAY OF THE SEA;
                                                               DOE ENTITIES 1-5; and DOE-
                                                               INDIVIDUALS 6-47, inclusive
28   Boy Scouts of America           [Redacted]                [Redacted] v. CAPUCHIN                      1:20-cv-00012   United States
     Aloha Council Chamorro                                    FRANCISCANS; CAPUCHIN                                       District Court for
     District; Capuchin                                        FRANCISCANS, PROVINCE OF ST.                                the District of
     Franciscans; Capuchin                                     MARY; BOY SCOUTS OF AMERICA,                                Guam
     Franciscans, Province of St.                              a congressionally chartered corporation
     Mary; Doe-Entities 1-5; and                               authorized to do business in Guam; BOY
     Doe-Individuals 6-10,                                     SCOUTS OF AMERICA ALOHA
     Inclusive                                                 COUNCIL CHAMORRO DISTRICT;
                                                               DOE-ENTITIES 1-5; and DOE-
                                                               INDIVIDUALS 6-10, inclusive
29   Boy Scouts of America,          John Doe No. 120          JOHN DOE NO. 120 v. BOY SCOUTS              1:20-cv-00077   United States
     Aloha Council; Gary L.                                    OF AMERICA; BOY SCOUTS OF                                   District Court for
     Strain; Jane Does 1-10; Doe                               AMERICA, ALOHA COUNCIL; GARY                                the District of
     Corporations 1-10; Doe                                    L. STRAIN; JANE DOES 1-10; DOE                              Hawaii
     Partnerships 1-10; Doe                                    CORPORATIONS 1-10; DOE
     Non-Profit Entities 1-10;                                 PARTNERSHIPS 1-10; DOE NON-
     and Doe Governmental                                      PROFIT ENTITIES 1-10; and DOE
     Entities 1-10                                             GOVERNMENTAL ENTITIES 1-10
                                       Case 20-50527-LSS         Doc 71-1     Filed 05/18/20       Page 14 of 107




                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number       Court or Agency
30   Hawkeye Area Council,          John Doe                  JOHN DOE v. THE BOY SCOUTS OF               1:20-cv-00019     United States
     Boy Scouts of America                                    AMERICA, a congressionally chartered                          District Court for
                                                              corporation, authorized to do business in                     the Northern
                                                              Iowa and HAWKEYE AREA                                         District of Iowa,
                                                              COUNCIL, BOY SCOUTS OF                                        Cedar Rapids
                                                              AMERICA, an Iowa corporation                                  Division
31   Chicago Area Council, Inc.,    [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-01176     United States
     Boy Scouts of America;                                   AMERICA, a congressionally chartered                          District Court for
     Pathway to Adventure                                     corporation, authorized to do business in                     the Northern
     Council, Inc., Boy Scouts of                             Illinois, CHICAGO AREA COUNCIL,                               District of Illinois,
     America                                                  INC. BOY SCOUTS OF AMERICA,                                   Eastern District
                                                              CHICAGO AREA COUNCIL, BOY
                                                              SCOUTS OF AMERICA, INC., and
                                                              PATHWAY TO ADVENTURE
                                                              COUNCIL, INC., BOY SCOUTS OF
                                                              AMERICA
32   Lincoln Heritage Council,      [Redacted]                [Redacted] v. TIMOTHY FLEMING               3:20-cv-126-CHB   United States
     Inc., Boy Scouts of                                      AND THE BOY SCOUTS OF                                         District Court for
     America; Audubon Baptist                                 AMERICA AND AUDUBON BAPTIST                                   the Western
     Church; Timothy Fleming                                  CHURCH AND LINCOLN HERITAGE                                   District of
                                                              COUNCIL, INC., BOY SCOUTS OF                                  Kentucky
                                                              AMERICA
33   Robert Bulens                  [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-10319     United States
                                                              AMERICA, CORP.; and ROBERT                                    District Court for
                                                              BULENS                                                        the District of
                                                                                                                            Massachusetts
34   Gamehaven Council, Inc.,       Doe 386                   Doe 386 v. The Boy Scouts of America,       0:20-cv-00542     United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                        District Court for
     Pius X Catholic Church of                                America and St. Pius X Catholic Church                        the District of
     Rochester, Minnesota                                     of Rochester, Minnesota                                       Minnesota
35   Gamehaven Council, Inc.,       Doe 384                   Doe 384 v. The Boy Scouts of America,       0:20-cv-00537     United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                        District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic Church                       the District of
     Rochester, Minnesota                                     of Rochester, Minnesota                                       Minnesota
                                      Case 20-50527-LSS         Doc 71-1      Filed 05/18/20     Page 15 of 107




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)              Case Caption                              Case Number     Court or Agency
36   Gamehaven Council, Inc.,      Doe 383                    Doe 383 v. The Boy Scouts of America,     0:20-cv-00536   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                    District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic Church                   the District of
     Rochester, Minnesota                                     of Rochester, Minnesota                                   Minnesota
37   Gamehaven Council, Inc.,      Doe 583                    Doe 583 v. The Boy Scouts of America,     0:20-cv-00544   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                    District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic Church                   the District of
     Rochester, Minnesota                                     of Rochester, Minnesota                                   Minnesota
38   Gamehaven Council, Inc.,      Doe 382                    Doe 382 v. The Boy Scouts of America,     0:20-cv-00535   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                    District Court for
     Pius X Catholic Church of                                America and St. Pius X Catholic Church                    the District of
     Rochester, Minnesota                                     of Rochester, Minnesota                                   Minnesota
39   Gamehaven Council, Inc.,      Doe 385                    Doe 385 v. The Boy Scouts of America,     0:20-cv-00540   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                    District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic Church                   the District of
     Rochester, Minnesota                                     of Rochester, Minnesota                                   Minnesota
40   Gamehaven Council, Inc.,      Doe 555                    Doe 555 v. The Boy Scouts of America,     0:20-cv-00543   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                    District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic Church                   the District of
     Rochester, Minnesota                                     of Rochester, Minnesota                                   Minnesota
41   Greater St. Louis Area        John Doe                   JOHN DOE by and through his Next          4:20-cv-00273   United States
     Council, Boy Scouts of                                   Friend LINDA HOUSEKNECHT v.                               District Court for
     America, Inc.; Samuel                                    GREATER ST. LOUIS AREA                                    the Eastern District
     Christian Carleton                                       COUNCIL, BOY SCOUTS OF                                    of Missouri,
                                                              AMERICA, INC., and BOY SCOUTS                             Eastern Division
                                                              OF AMERICA, and SAMUEL
                                                              CHRISTIAN CARLETON
42   St. Louis County, Missouri;   Minor John Doe, by         MINOR JOHN DOE by [Redacted]as            4:20-cv-00272   United States
     Steve Stenger; Chief Of       [Redacted]as next friend   next friend v. ST. LOUIS COUNTY,                          District Court for
     Police Jon Belmar; Eric R.                               MISSOURI; STEVE STENGER; CHIEF                            the Eastern District
     Parks                                                    OF POLICE JON BELMAR; BOY                                 of Missouri,
                                                              SCOUTS OF AMERICA; AND ERIC R.                            Eastern Division
                                                              PARKS
                                       Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 16 of 107




                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number         Court or Agency
43   Heat of America Council,       [Redacted]                [Redacted] v. TERRY WRIGHT and              4:20-cv-00110-FJG   United States
     Boy Scouts of America;                                   HEART OF AMERICA COUNCIL,                                       District Court for
     Terry Wright                                             BOY SCOUTS OF AMERICA and BOY                                   the Western
                                                              SCOUTS OF AMERICA                                               District of
                                                                                                                              Missouri, Western
                                                                                                                              Division
44   Montana Council, Boy           [Redacted]                [Redacted] v. THE BOY SCOUTS OF             4:20-cv-00008-      United States
     Scouts of America                                        AMERICA, a congressionally chartered        BMM                 District Court for
                                                              corporation, authorized to do business in                       the District of
                                                              Montana; and MONTANA COUNCIL,                                   Montana
                                                              BOY SCOUTS OF AMERICA, a
                                                              Montana non-profit corporation
45   Montana Council, Boy           [Redacted]                [Redacted] v. THE BOY SCOUTS OF             4:20-cv-00010-      United States
     Scouts of America; John                                  AMERICA, a congressionally chartered        BMM                 District Court for
     Does I and II                                            corporation, authorized to do business in                       the District of
                                                              Montana; and MONTANA COUNCIL,                                   Montana
                                                              BOY SCOUTS OF AMERICA, a
                                                              Montana non-profit corporation, and
                                                              JOHN DOES I and II
46   Montana Council, Boy           [Redacted]                [Redacted] v. THE BOY SCOUTS OF             4:20-cv-00009-      United States
     Scouts of America                                        AMERICA, a congressionally chartered        BMM                 District Court for
                                                              corporation, authorized to do business in                       the District of
                                                              Montana; and MONTANA COUNCIL,                                   Montana
                                                              BOY SCOUTS OF AMERICA, a
                                                              Montana non-profit corporation
47   Daniel Webster Council,        John Doe AM, John Doe     JOHN DOE AM, JOHN DOE DS, JOHN              1:20-cv-00252       United States
     Boy Scouts of America          DS, John Doe DZ, John     DOE DZ, JOHN DOE DN, JOHN DOE                                   District Court for
                                    Doe DN, John Doe PJ,      PJ, and JOHN DOE PT v. BOY                                      the District of New
                                    and John Doe PT           SCOUTS OF AMERICA, AND                                          Hampshire
                                                              DANIEL WEBSTER COUNCIL, BOY
                                                              SCOUTS OF AMERICA
48   Jersey Shore Council, Inc.,    [Redacted]                [Redacted] v. THE NATIONAL BOY              1:20-cv-01744       United States
     Boy Scouts of America,                                   SCOUTS OF AMERICA                                               District Court for
     f/k/a Atlantic Area Council,                             FOUNDATION d/b/a THE BOY
                                           Case 20-50527-LSS        Doc 71-1      Filed 05/18/20      Page 17 of 107




                                        Underlying Plaintiff(s)
     Non-Debtor Defendants(s)           (last, first)             Case Caption                               Case Number      Court or Agency
     Inc., Boy Scouts of                                          SCOUTS OF AMERICA; JERSEY                                   the District of New
     America, a/k/a Atlantic                                      SHORE COUNCIL, INC., BOY                                    Jersey
     Area Council No. 331; ABC                                    SCOUTS OF AMERICA, f/k/a
     Entity, its directors, officers,                             ATLANTIC AREA COUNCIL, INC.,
     employees, agents, servants,                                 BOY SCOUTS OF AMERICA, a/k/a
     representatives and/or                                       ATLANTIC AREA COUNCIL NO. 331;
     volunteers, is a fictitious                                  ABC ENTITY, its directors, officers,
     name of an entity believed                                   employees, agents, servants,
     to have employed and/or                                      representatives and/or volunteers, is a
     supervised Angelo "Skip"                                     fictitious name of an entity believed to
     Dellomo; and John Does 1-                                    have employed and/or supervised Angelo
     5, individually, and in their                                "Skip" Dellomo; and JOHN DOES 1-5,
     capacity as a former and/or                                  individually, and in their capacity as a
     current director, officer,                                   former and/or current director, officer,
     employee, agent, servant,                                    employee, agent, servant, representative
     representative and/or                                        and/or volunteer of the defendants, are
     volunteer of the defendants,                                 persons whose identities are unknown to
     are persons whose identities                                 Plaintiff
     are unknown to Plaintiff
49   Essex County Council of            [Redacted]                [Redacted] v. BOY SCOUTS OF                20-cv-01743      United States
     the Boy Scout of America;                                    AMERICA; ESSEX COUNTY                                       District Court for
     Northern New Jersey                                          COUNCIL OF THE BOYS SCOUTS                                  the District of New
     Council of the Boy Scouts                                    OF AMERICA; NORTHERN NEW                                    Jersey
     of America; Boy Scout                                        JERSEY COUNCIL OF THE BOY
     Troop #64; XYZ Entities 1-                                   SCOUTS OF AMERICA; BOY SCOUT
     100 (fictitious                                              TROOP #64; XYZ ENTITIES 1-100
     designations); and JOHN                                      (fictitious designations); and JOHN
     Does 1-200 (fictitious                                       DOES 1-200 (fictitious designations)
     designations)
50   Essex County Counsel of            [Redacted]                [Redacted] v. BOY SCOUTS OF                2:19-cv-17954-   United States
     the Boy Scouts of America;                                   AMERICA, a Congressionally Chartered       BRM-JAD          District Court for
     Xyz Corporation 1-100                                        Corporation, ESSEX COUNTY                                   the District of New
                                                                  COUNSEL OF THE BOY SCOUTS OF                                Jersey
                                      Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 18 of 107




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)             Case Caption                       Case Number     Court or Agency
                                                             AMERICA and XYZ CORPORATION
                                                             1-100
51   Northern New Jersey           Jack Doe                  JACK DOE v. BOY SCOUTS OF          3:20-cv-01735   United States
     Council Boy Scouts of                                   AMERICA, NORTHERN NEW                              District Court for
     America, Inc. ; ABC                                     JERSEY COUNCIL BOY SCOUTS OF                       the District of New
     Corporations 1-10, and John                             AMERICA, INC., ABC                                 Jersey
     Does 1-10                                               CORPORATIONS 1-10, AND JOHN
                                                             DOES 1-10
52   The Pingry School; Thad       [Redacted]                [Redacted] v. THE PINGRY SCHOOL,   2:20-cv-01721   United States
     Alton, and John Does 1-50,                              BOY SCOUTS OF AMERICA, THAD                        District Court for
     and ABC Corporations 1-50                               ALTON, and JOHN DOES 1-50, and                     the District of New
                                                             ABC CORPORATIONS 1-50                              Jersey
53   John Does 1-10                [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01739   United States
                                                             AMERICA; JOHN DOES 1-10                            District Court for
                                                                                                                the District of New
                                                                                                                Jersey
54   Northern New Jersey           [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01741   United States
     Council; John Does 1-10                                 AMERICA; NORTHERN NEW                              District Court for
                                                             JERSEY COUNCIL; JOHN DOES 1-10                     the District of New
                                                                                                                Jersey
55   Northern New Jersey           [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01740   United States
     Council; John Does 1-10                                 AMERICA; NORTHERN NEW                              District Court for
                                                             JERSEY COUNCIL; JOHN DOES 1-10                     the District of New
                                                                                                                Jersey
56   Monmouth Council; John        [Redacted]                [Redacted] v. BOY SCOUTS OF        20-01106        United States
     Does 1-10                                               AMERICA; MONMOUTH COUNCIL;                         Bankruptcy Court
                                                             JOHN DOES 1-10                                     for the District of
                                                                                                                New Jersey
57   Jersey Shore Council; John    [Redacted]                [Redacted] v. BOY SCOUTS OF        T20-1117        United States
     Does 1-10                                               AMERICA; JERSEY SHORE                              Bankruptcy Court
                                                             COUNCIL; JOHN DOES 1-10                            for the District of
                                                                                                                New Jersey
                                       Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 19 of 107




                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s)       (last, first)             Case Caption                       Case Number     Court or Agency
58   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF        20-01110        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                         Bankruptcy Court
                                                              JOHN DOES 1-10                                     for the District of
                                                                                                                 New Jersey
59   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF        20-01111        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                         Bankruptcy Court
                                                              JOHN DOES 1-10                                     for the District of
                                                                                                                 New Jersey
60   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF        20-01103        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                         Bankruptcy Court
                                                              JOHN DOES 1-10                                     for the District of
                                                                                                                 New Jersey
61   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01713   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                              District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                     the District of New
                                                                                                                 Jersey
62   Patriots’ Path Council; John   [Redacted]                [Redacted] v. BOY SCOUTS OF        20-01105        United States
     Does 1-10                                                AMERICA; PATRIOTS' PATH                            Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                            for the District of
                                                                                                                 New Jersey
63   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01742   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                              District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                     the District of New
                                                                                                                 Jersey
64   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-01733   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                              District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                     the District of New
                                                                                                                 Jersey
65   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01746   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                              District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                     the District of New
                                                                                                                 Jersey
                                       Case 20-50527-LSS        Doc 71-1    Filed 05/18/20    Page 20 of 107




                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s)       (last, first)             Case Caption                           Case Number     Court or Agency
66   Garden State Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF            20-1116         United States
     Does 1-10                                                AMERICA; GARDEN STATE                                  Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                                for the District of
                                                                                                                     New Jersey
67   Patriots’ Path Council; John   [Redacted]                [Redacted] v. BOY SCOUTS OF            20-01108        United States
     Does 1-10                                                AMERICA; PATRIOTS' PATH                                Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                                for the District of
                                                                                                                     New Jersey
68   Jersey Shore Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF            20-1115         United States
     Does 1-10                                                AMERICA; JERSEY SHORE                                  Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                                for the District of
                                                                                                                     New Jersey
69   Garden State Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF            20-1120         United States
     Does 1-10                                                AMERICA; GARDEN STATE                                  Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                                for the District of
                                                                                                                     New Jersey
70   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF            3:20-cv-01734   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                                  District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                         the District of New
                                                                                                                     Jersey
71   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF            20-01109        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                             Bankruptcy Court
                                                              JOHN DOES 1-10                                         for the District of
                                                                                                                     New Jersey
72   Patriots Path Council          [Redacted]                [Redacted] v. PATRIOTS PATH            20-01107        United States
                                                              COUNCIL; BOY SCOUTS OF                                 Bankruptcy Court
                                                              AMERICA, INC.                                          for the District of
                                                                                                                     New Jersey
73   Patriots’ Path Council, Inc.   [Redacted]                [Redacted] v. BOY SCOUTS OF            20-01104        United States
     Boy Scouts of America,                                   AMERICA, a Congressionally Chartered                   Bankruptcy Court
     Sussex District Boy Scouts                               Corporation, PATRIOTS' PATH                            for the District of
     of America d/b/a Stillwater                              COUNCIL, INC. BOY SCOUTS OF                            New Jersey
     Boy Scouts of America                                    AMERICA, SUSSEX DISTRICT BOY
                                                              SCOUTS OF AMERICA d/b/a Stillwater
                                      Case 20-50527-LSS        Doc 71-1     Filed 05/18/20    Page 21 of 107




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)             Case Caption                            Case Number      Court or Agency
     and/or Group 83 Stillwater,                             Boy Scouts of America and/or Group 83
     and XYZ Corporation 1-100                               Stillwater, and XYZ CORPORATION 1-
                                                             100
74   Country Farm Supply;          John Doe                  JOHN DOE v. [Redacted], COUNTRY         20-01014         United States
     Sacred Heart – Espanola;                                FARM SUPPLY, BOY SCOUTS OF                               Bankruptcy Court
     Monastery of Christ in the                              AMERICA, SACRED HEART -                                  for the District of
     Desert; Richard Lucero                                  ESPANOLA, and MONASTERY OF                               New Mexico
                                                             CHRIST IN THE DESERT
75   Great Southwest Council,      John Doe                  JOHN DOE v. THE BOY SCOUTS OF           20-01015         United States
     Boy Scouts of America                                   AMERICA, a Congressionally Chartered                     Bankruptcy Court
                                                             Corporation, and GREAT SOUTHWEST                         for the District of
                                                             COUNCIL, BOY SCOUTS OF                                   New Mexico
                                                             AMERICA, a New Mexico non-profit
                                                             corporation
76   Richard L. Lucero             [Redacted]                [Redacted] v. Richard L. Lucero, and    20-01013         United States
                                                             Boy Scouts of America                                    Bankruptcy Court
                                                                                                                      for the District of
                                                                                                                      New Mexico
77   Longhouse Council, Inc.,      [Redacted]                [Redacted] v. THE NATIONAL BOY          5:20-cv-00172-   United States
     Boy Scouts of America                                   SCOUTS OF AMERICA                       GTS-TWD          District Court for
                                                             FOUNDATION d/b/a THE BOY                                 the Northern
                                                             SCOUTS OF AMERICA, and                                   District of New
                                                             LONGHOUSE COUNCIL, INC., BOY                             York
                                                             SCOUTS OF AMERICA
78   Hiawatha Council; The         [Redacted]                [Redacted] v. DONALD J. HERBERT;        5:20-cv-181      United States
     Roman Catholic Diocese of                               BOY SCOUTS OF AMERICA, INC.;                             District Court for
     Syracuse; Saint John the                                BOY SCOUTS OF AMERICA -                                  the Northern
     Baptist Church; Donald J.                               HIAWATHA COUNCIL; THE ROMAN                              District of New
     Herbert; Does 1-100                                     CATHOLIC DIOCESE OF                                      York
                                                             SYRACUSE; SAINT JOHN THE
                                                             BAPTIST CHURCH; and DOES 1-100
79   Longhouse Council             [Redacted]                [Redacted] and R.E.M. v. BOY            5:20-cv-178      United States
                                                             SCOUTS OF AMERICA and                                    District Court for
                                                             LONGHOUSE COUNCIL                                        the Northern
                                   Case 20-50527-LSS          Doc 71-1      Filed 05/18/20      Page 22 of 107




                                Underlying Plaintiff(s)
     Non-Debtor Defendants(s)   (last, first)               Case Caption                             Case Number     Court or Agency
                                                                                                                     District of New
                                                                                                                     York
80   Boy Scout Troop 95; Our    Anonymous #1, An            ANONYMOUS #1, An Infant, by his          7:20-cv-1542    United States
     Savior Lutheran Church;    Infant, by his Parent and   Parent and Natural Guardians, and his                    District Court for
     Hudson Valley Council,     Natural Guardians, and      Parents and Natural Guardians                            the Southern
     Inc., Boy Scouts of        his Parents and Natural     Individually v. MICHAEL KELSEY,                          District of New
     America; Michael Kelsey;   Guardians Individually      RICHARD ROBBINS, BOY SCOUT                               York
     Richard Robbins                                        TROOP 95, OUR SAVIOR
                                                            LUTHERAN CHURCH, HUDSON
                                                            VALLEY COUNCIL, INC., BOY
                                                            SCOUTS OF AMERICA, and BOY
                                                            SCOUTS OF AMERICA, INC.
81   Boy Scout Troop 95; Our    Anonymous #2, An            ANONYMOUS #2, An Infant, by his          7:20-cv-1543    United States
     Savior Lutheran Church;    Infant, by his Parent and   Parent and Natural Guardians, and his                    District Court for
     Hudson Valley Council,     Natural Guardians, and      Parents and Natural Guardians                            the Southern
     Inc., Boy Scouts of        his Parents and Natural     Individually v. MICHAEL KELSEY,                          District of New
     America; Michael Kelsey;   Guardians Individually      RICHARD ROBBINS, BOY SCOUT                               York
     Richard Robbins                                        TROOP 95, OUR SAVIOR
                                                            LUTHERAN CHURCH, HUDSON
                                                            VALLEY COUNCIL, INC., BOY
                                                            SCOUTS OF AMERICA, and BOY
                                                            SCOUTS OF AMERICA, INC.
82   Five Rivers Council, Boy   [Redacted]                  [Redacted] v. BOY SCOUTS OF              1:20-cv-00212   United States
     Scouts of America                                      AMERICA, and FIVE RIVERS                                 District Court for
                                                            COUNCIL, BOY SCOUTS OF                                   the Western
                                                            AMERICA                                                  District of New
                                                                                                                     York
83   Five Rivers Council        [Redacted]                  [Redacted] v. BOY SCOUTS OF              6:20-cv-06107   United States
                                                            AMERICA and FIVE RIVERS                                  District Court for
                                                            COUNCIL                                                  the Western
                                                                                                                     District of New
                                                                                                                     York
                                     Case 20-50527-LSS        Doc 71-1     Filed 05/18/20     Page 23 of 107




                                  Underlying Plaintiff(s)
     Non-Debtor Defendants(s)     (last, first)             Case Caption                             Case Number     Court or Agency
84   Five Rivers Council          [Redacted]                [Redacted] v. BOY SCOUTS OF              6:20-cv-06108   United States
                                                            AMERICA and FIVE RIVERS                                  District Court for
                                                            COUNCIL                                                  the Western
                                                                                                                     District of New
                                                                                                                     York
85   Boy Scouts of America,-      [Redacted]                [Redacted] v. BOY SCOUTS OF              1:20-cv-00879   United States
     Pack 494                                               AMERICA and BOY SCOUTS OF                                District Court for
                                                            AMERICA,-Pack 494                                        the Eastern District
                                                                                                                     of New York
86   Diocese of Brooklyn; St.     [Redacted]                [Redacted] v. DIOCESE OF                 1:20-cv-00882   United States
     Francis Xavier Church;                                 BROOKLYN, ST. FRANCIS XAVIER                             District Court for
     Greater New York                                       CHURCH, NATIONAL BOY SCOUTS                              the Eastern District
     Councils, Inc., Boy Scouts                             OF AMERICA FOUNDATION a/k/a                              of New York
     of America; Brooklyn                                   THE BOY SCOUTS OF AMERICA,
     Council, Boy Scouts of                                 GREATER NEW YORK COUNCILS,
     America                                                INC., BOY SCOUTS OF AMERICA
                                                            and BROOKLYN COUNCIL, BOY
                                                            SCOUTS OF AMERICA, a New York
                                                            Corporation
87   Boy Scouts of America,-      [Redacted]                [Redacted] v. BOY SCOUTS OF              1:20-cv-00876   United States
     Pack 494                                               AMERICA and BOY SCOUTS OF                                District Court for
                                                            AMERICA,-Pack 494                                        the Eastern District
                                                                                                                     of New York
88   Boy Scouts of America,-      [Redacted]                [Redacted] v. BOY SCOUTS OF              1:20-cv-940     United States
     Pack 494                                               AMERICA and BOY SCOUTS OF                                District Court for
                                                            AMERICA,-Pack 494                                        the Eastern District
                                                                                                                     of New York
89   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF              1:20-cv-941     United States
     Councils, Boy Scouts of                                AMERICA, INC., a Congressionally                         District Court for
     America; Brooklyn Council,                             Chartered Corporation authorized to do                   the Eastern District
     Boy Scouts of America                                  business in New York, GREATER NEW                        of New York
                                                            YORK COUNCILS, BOY SCOUTS OF
                                                            AMERICA, a New York Corporation,
                                                            and BROOKLYN COUNCIL, BOY
                                      Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 24 of 107




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)             Case Caption                       Case Number     Court or Agency
                                                             SCOUTS OF AMERICA, a New York
                                                             Corporation
90   Diocese of Brooklyn;          [Redacted]                [Redacted] v. DIOCESE OF           1:20-cv-945     United States
     Church of the Holy                                      BROOKLYN, CHURCH OF THE                            District Court for
     Innocents; Greater New                                  HOLY INNOCENTS, GREATER NEW                        the Eastern District
     York Council of the Boy                                 YORK COUNCIL OF THE BOY                            of New York
     Scouts of America; Alpine                               SCOUTS OF AMERICA, ALPINE
     Scout Camp; Frank Pedone                                SCOUT CAMP, and FRANK PEDONE
91   Greater New York              [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00871   United States
     Councils, Boy Scouts of                                 AMERICA and GREATER NEW                            District Court for
     America                                                 YORK COUNCILS, BOY SCOUTS OF                       the Eastern District
                                                             AMERICA                                            of New York
92   Greater New York              [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00880   United States
     Councils, Boy Scouts of                                 AMERICA; NATIONAL BOY                              District Court for
     America; Greater New York                               SCOUTS OF AMERICA                                  the Eastern District
     Councils; Queens Council,                               FOUNDATION; SCOUTS BSA;                            of New York
     Boy Scouts of America;                                  GREATER NEW YORK COUNCILS,
     Diocese of Brooklyn; St.                                BOY SCOUTS OF AMERICA;
     Benedict Joseph Labre                                   GREATER NEW YORK COUNCILS;
     Church; St. Benedict Joseph                             QUEENS COUNCIL, BOY SCOUTS
     Labre School ; James T.                                 OF AMERICA; DIOCESE OF
     Grace Jr.                                               BROOKLYN; ST. BENEDICT JOSEPH
                                                             LABRE CHURCH; ST. BENEDICT
                                                             JOSEPH LABRE SCHOOL; and
                                                             JAMES T. GRACE JR.
93   Greater New York              [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-874     United States
     Councils; Brooklyn                                      AMERICA, GREATER NEW YORK                          District Court for
     Council; John B. Lowell                                 COUNCILS, BROOKLYN COUNCIL                         the Eastern District
                                                             and JOHN B. LOWELL                                 of New York
94   Greater New York              [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00862   United States
     Councils, Boy Scouts of                                 AMERICA; NATIONAL BOY                              District Court for
     America; Greater New York                               SCOUTS OF AMERICA                                  the Eastern District
     Councils; Brooklyn                                      FOUNDATION; SCOUTS BSA;                            of New York
                                                             GREATER NEW YORK COUNCILS,
                                     Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 25 of 107




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s)    (last, first)             Case Caption                       Case Number      Court or Agency
      Council, Boy Scouts of                                BOY SCOUTS OF AMERICA; AND
      America                                               GREATER NEW YORK COUNCILS,
                                                            BROOKLYN COUNCIL, BOY
                                                            SCOUTS OF AMERICA
95    Boy Scouts OF America,-     [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00878    United States
      Pack 494                                              AMERICA and BOY SCOUTS OF                           District Court for
                                                            AMERICA,-Pack 494                                   the Eastern District
                                                                                                                of New York
96    Boy Scouts OF America,-     [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00883    United States
      Pack 494                                              AMERICA and BOY SCOUTS OF                           District Court for
                                                            AMERICA,-Pack 494                                   the Eastern District
                                                                                                                of New York
97    Westchester-Putnam          [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-01383-   United States
      Council                                               AMERICA and WESTCHESTER-           NSR              District Court for
                                                            PUTNAM COUNCIL                                      the Southern
                                                                                                                District of New
                                                                                                                York
98    Suffolk County Council of   [Redacted]                [Redacted] v. BOY SCOUTS OF        2:20-cv-865      United States
      the Boy Scouts of America                             AMERICA, and SUFFOLK COUNTY                         District Court for
                                                            COUNCIL OF THE BOY SCOUTS OF                        the Eastern District
                                                            AMERICA                                             of New York
99    Theodore Roosevelt          [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1497     United States
      Council, Boy Scouts of                                AMERICA, and THEODORE                               District Court for
      America                                               ROOSEVELT COUNCIL, BOY                              the Southern
                                                            SCOUTS OF AMERICA                                   District of New
                                                                                                                York
100   Westchester-Putnam          [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1498     United States
      Council, Boy Scouts of                                AMERICA, and WESTCHESTER-                           District Court for
      America                                               PUTNAM COUNCIL, BOY SCOUTS                          the Southern
                                                            OF AMERICA                                          District of New
                                                                                                                York
101   Westchester-Putnam          [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1499     United States
      Council, Boy Scouts of                                AMERICA, and WESTCHESTER-                           District Court for
      America                                                                                                   the Southern
                                        Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 26 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                       Case Number    Court or Agency
                                                               PUTNAM COUNCIL, BOY SCOUTS                        District of New
                                                               OF AMERICA                                        York
102   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1501   United States
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                         District Court for
      America                                                  PUTNAM COUNCIL, BOY SCOUTS                        the Southern
                                                               OF AMERICA                                        District of New
                                                                                                                 York
103   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1540   United States
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER                          District Court for
      America                                                  PUTNAM COUNCIL, BOY SCOUTS                        the Southern
                                                               OF AMERICA                                        District of New
                                                                                                                 York
104   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1537   United States
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                         District Court for
      America                                                  PUTNAM COUNCIL, BOY SCOUTS                        the Southern
                                                               OF AMERICA                                        District of New
                                                                                                                 York
105   Bronx Council Boy Scouts       Anonymous BR              ANONYMOUS BR v. THE BOY            1:20-cv-1479   United States
      of America, Inc.; St. Helena                             SCOUTS OF AMERICA, BRONX                          District Court for
      Parish                                                   COUNCIL BOY SCOUTS OF                             the Southern
                                                               AMERICA, INC., and ST. HELENA                     District of New
                                                               PARISH                                            York
106   St. Demetrios Greek            [Redacted]                [Redacted] v. LAWRENCE SVRCEK,     1:20-cv-942    United States
      Orthodox Church; Greek                                   ST. DEMETRIOS GREEK                               District Court for
      Orthodox Archdiocese of                                  ORTHODOX CHURCH, GREEK                            the Eastern District
      America; The Boy Scouts of                               ORTHODOX ARCHDIOCESE OF                           of New York
      America Greater New York                                 AMERICA, THE BOY SCOUTS OF
      Councils; Lawrence Svrcek                                AMERICA, and THE BOY SCOUTS
                                                               OF AMERICA GREATER NEW YORK
                                                               COUNCILS
107   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-285    United States
      Council of the Boy Scouts                                AMERICA, GREATER NIAGARA                          District Court for
      of America; Diocese of                                   FRONTIER COUNCIL OF THE BOY                       the Western
                                                               SCOUTS OF AMERICA, DIOCESE OF
                                    Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 27 of 107




                                 Underlying Plaintiff(s)
      Non-Debtor Defendants(s)   (last, first)             Case Caption                       Case Number     Court or Agency
      Buffalo; St. Ambrose                                 BUFFALO, AND ST. AMBROSE                           District of New
      Church                                               CHURCH                                             York
108   Greater Niagara Frontier   [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00220   United States
      Council                                              AMERICA and GREATER NIAGARA                        District Court for
                                                           FRONTIER COUNCIL                                   the Western
                                                                                                              District of New
                                                                                                              York
109   Greater Niagara Frontier   [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00200   United States
      Council, Boy Scouts of                               AMERICA, and GREATER NIAGARA                       District Court for
      America                                              FRONTIER COUNCIL, BOY SCOUTS                       the Western
                                                           OF AMERICA                                         District of New
                                                                                                              York
110   Greater Niagara Frontier   [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00205   United States
      Council, Boy Scouts of                               AMERICA, and GREATER NIAGARA                       District Court for
      America                                              FRONTIER COUNCIL, BOY SCOUTS                       the Western
                                                           OF AMERICA                                         District of New
                                                                                                              York
111   Greater Niagara Frontier   [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00202   United States
      Council                                              AMERICA and GREATER NIAGARA                        District Court for
                                                           FRONTIER COUNCIL                                   the Western
                                                                                                              District of New
                                                                                                              York
112   Greater Niagara Frontier   [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00203   United States
      Council                                              AMERICA and GREATER NIAGARA                        District Court for
                                                           FRONTIER COUNCIL                                   the Western
                                                                                                              District of New
                                                                                                              York
113   Greater Niagara Frontier   [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00214   United States
      Council                                              AMERICA and GREATER NIAGARA                        District Court for
                                                           FRONTIER COUNCIL                                   the Western
                                                                                                              District of New
                                                                                                              York
                                        Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 28 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                               Case Number     Court or Agency
114   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF                1:20-cv-00209   United States
      Council                                                  AMERICA and GREATER NIAGARA                                District Court for
                                                               FRONTIER COUNCIL                                           the Western
                                                                                                                          District of New
                                                                                                                          York
115   Greater Niagara Frontier       John Doe                  JOHN DOE v. BOY SCOUTS OF                  1:20-cv-00216   United States
      Council #380                                             AMERICA and GREATER NIAGARA                                District Court for
                                                               FRONTIER COUNCIL #380                                      the Western
                                                                                                                          District of New
                                                                                                                          York
116   Greater Niagara Frontier       KS-Doe-1, KS-Doe-1a;      KS-Doe-1; KS-Doe-1a; KS-Doe-2; KS-         1:20-cv-247     United States
      Council #380 of the Boy        KS-Doe-2; KS-Doe-2a;      Doe-2a; KS-Doe-3; KS-Doe-3a; KS-                           District Court for
      Scouts of America; Holy        KS-Doe-3; KS-Doe-3a;      Doe-4; KS-Doe-4a; KS-Doe-5; KS-Doe-                        the Western
      See, State of Vatican City -   KS-Doe-4; KS-Doe-4a;      6; KS-Doe-7; KS-Doe-7a; KS-Doe-8;                          District of New
      The Vatican; Pope Francis -    KS-Doe-5; KS-Doe-6;       KS-Doe-9; KS-Doe-9a; KS-Doe-10; KS-                        York
      The Pontiff, Bishop of         KS-Doe-7; KS-Doe-7a;      Doe-10a; KS-Doe-11; KS-Doe-11a; KS-
      Rome, Supreme Leader and       KS-Doe-8; KS-Doe-9;       Doe-12; KS-Doe-12a; KS-Doe-13; KS-
      Supervisor of the Roman        KS-Doe-9a; KS-Doe-10;     Doe-14; KS-Doe-15; KS-Doe-16; KS-
      Catholic Church, a/k/a Jorge   KS-Doe-10a; KS-Doe-       Doe-16a; KS-Doe-17; KS-Doe-21; KS-
      Mario Bergoglio;               11; KS-Doe-11a; KS-       Doe-21a; KS-Doe-22; and KS-Doe v.
      Archbishop Timothy Dolan,      Doe-12; KS-Doe-12a;       Holy See, State of Vatican City - The
      Archbishop of New York;        KS-Doe-13; KS-Doe-14;     Vatican; Pope Francis - The Pontiff,
      Archbishop Christopher         KS-Doe-15; KS-Doe-16;     Bishop of Rome, Supreme Leader and
      Pierre, Apostolic Nuncio of    KS-Doe-16a; KS-Doe-       Supervisor of the Roman Catholic
      the Holy See for the United    17; KS-Doe-21; KS-        Church, a/k/a Jorge Mario Bergoglio;
      States; The Foundation of      Doe-21a; KS-Doe-22;       Archbishop Timothy Dolan, Archbishop
      the Roman Catholic Diocese     and KS-Doe                of New York; Archbishop Christopher
      of Buffalo N.Y., Inc; Most                               Pierre, Apostolic Nuncio of the Holy See
      Reverend Richard J.                                      for the United States; The Foundation of
      Malone, a/k/a Bishop                                     the Roman Catholic Diocese of Buffalo
      Richard J. Malone; Most                                  N.Y., Inc; Most Reverend Richard J.
      Reverend Edward U.                                       Malone, a/k/a Bishop Richard J. Malone;
      Kmiec, a/k/a Bishop                                      Most Reverend Edward U. Kmiec, a/k/a
      Edward U. Kmiec; Most                                    Bishop Edward U. Kmiec; Most
                                 Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 29 of 107




                              Underlying Plaintiff(s)
Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number   Court or Agency
Reverend Henry J. Mansell,                              Reverend Henry J. Mansell, a/k/a Bishop
a/k/a Bishop Henry J.                                   Henry J. Mansell; St. Joseph Investment
Mansell; St. Joseph                                     Fund, Inc.; George J. Eberl; Society of
Investment Fund, Inc.;                                  Jesus, USA-Northeast Province a/k/a The
George J. Eberl; Society of                             Jesuits; Rev. Ronald Silverio; Rev. Basil
Jesus, USA-Northeast                                    Ormsby, S.J.; Rev. Florian Jasinski; Rev.
Province a/k/a The Jesuits;                             Joseph Persich, S.J.; Rev. David
Rev. Ronald Silverio; Rev.                              Bialakowski; Rev. Frederick Fingerle;
Basil Ormsby, S.J.; Rev.                                Monsignor Michael Harrington;
Florian Jasinski; Rev.                                  Monsignor William Stanton; Rev.
Joseph Persich, S.J.; Rev.                              Theodore Podson; Rev. Nelson
David Bialakowski; Rev.                                 Kinmartin; Rev. Gerald Jasinski; Rev.
Frederick Fingerle;                                     Ronald Sajdak; Rev. Donald W. Becker;
Monsignor Michael                                       Rev. Norbert Orsolits; Rev. William
Harrington; Monsignor                                   White; Rev. John P. Hajduk; St. Bridgets
William Stanton; Rev.                                   R.C. Church; All Saints R.C. Church;
Theodore Podson; Rev.                                   The Blessed Trinity R.C. Church; Holy
Nelson Kinmartin; Rev.                                  Family R.C. Church; St. Teresas R.C.
Gerald Jasinski; Rev.                                   Church; St. Josephats R.C. Church; St.
Ronald Sajdak; Rev. Donald                              John Gualberts R.C. Church; St. John
W. Becker; Rev. Norbert                                 Vianney R.C. Church; St. Pauls R.C.
Orsolits; Rev. William                                  Church; Immaculate Conception R.C.
White; Rev. John P.                                     Church; Canisius High School of
Hajduk; St. Bridgets R.C.                               Buffalo; Calasanctius School of Buffalo;
Church; All Saints R.C.                                 Bishop Turner High School; Christ the
Church; The Blessed Trinity                             King; Seminary; Queen of Peave R.C.
R.C. Church; Holy Family                                Church; Priest-Doe(s); Attorney(s) ABC
R.C. Church; St. Teresas                                and Accountant(s) XYZ; The Fidelis
R.C. Church; St. Josephats                              Care as a Trademark for the Centene
R.C. Church; St. John                                   Corporation; Catholic Health of WNY
Gualberts R.C. Church; St.                              and its subsidiaries; Catholic Cemeteries
John Vianney R.C. Church;                               of the Roman Catholic Diocese of
St. Pauls R.C. Church;                                  Buffalo, Inc.; Christ the King Seminary
Immaculate Conception                                   Fund, Inc.; John Gruber, individually;
                                         Case 20-50527-LSS        Doc 71-1      Filed 05/18/20      Page 30 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number     Court or Agency
      R.C. Church; Canisius High                                and The Boy Scouts of America and the
      School of Buffalo;                                        Greater Niagara Frontier Council #380 of
      Calasanctius School of                                    the Boy Scouts of America
      Buffalo; Bishop Turner
      High School; Christ the
      King; Seminary; Queen of
      Peave R.C. Church; Priest-
      Doe(s); Attorney(s) ABC
      and Accountant(s) XYZ;
      The Fidelis Care as a
      Trademark for the Centene
      Corporation; Catholic
      Health of WNY and its
      subsidiaries; Catholic
      Cemeteries of the Roman
      Catholic Diocese of
      Buffalo, Inc.; Christ the
      King Seminary Fund, Inc.;
      John Gruber, individually
117   Boy Scouts of America,          PB-9 Doe                  PB-9 Doe v. BOY SCOUTS OF                  1:20-cv-00221   United States
      Iroquois Trail Council, Inc.;                             AMERICA, IROQUOIS TRAIL                                    District Court for
      Boy Scouts of America,                                    COUNCIL, INC., BOY SCOUTS OF                               the Western
      Greater Niagara Frontier                                  AMERICA, GREATER NIAGARA                                   District of New
      Council, Inc.; Alleghany                                  FRONTIER COUNCIL, INC., BOY                                York
      Highlands Council, Inc.                                   SCOUTS OF AMERICA, and
                                                                ALLEGHANY HIGHLANDS
                                                                COUNCIL, INC.
118   Theodore Roosevelt              [Redacted]                [Redacted] v. NATIONAL BOY                 2:20-cv-954     United States
      Council, Inc., Boy Scouts of                              SCOUTS OF AMERICA                                          District Court for
      America f/k/a Nassau                                      FOUNDATION a/k/a THE BOY                                   the Eastern District
      County Council Boy Scouts                                 SCOUTS OF AMERICA, a foreign not-                          of New York
      of America, Inc.                                          for-profit corporation and THEODORE
                                                                ROOSEVELT COUNCIL, INC., BOY
                                                                SCOUTS OF AMERICA f/k/a NASSAU
                                        Case 20-50527-LSS        Doc 71-1     Filed 05/18/20    Page 31 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                            Case Number   Court or Agency
                                                               COUNTY COUNCIL BOY SCOUTS
                                                               OF AMERICA, INC., a domestic not-
                                                               for-profit corporation
119   N/A                            Anonymous                 ANONYMOUS v. BOY SCOUTS OF              2:20-cv-995   United States
                                                               AMERICA                                               District Court for
                                                                                                                     the Eastern District
                                                                                                                     of New York
120   Theodore Roosevelt             [Redacted]                [Redacted] v. NATIONAL BOY              2:20-cv-933   United States
      Council, Inc., Boy Scouts of                             SCOUTS OF AMERICA                                     District Court for
      America f/k/a Nassau                                     FOUNDATION a/k/a THE BOY                              the Eastern District
      County Council of Boy                                    SCOUTS OF AMERICA; THEODORE                           of New York
      Scouts of America, Inc.;                                 ROOSEVELT COUNCIL, INC., BOY
      House of Hope Presbyterian                               SCOUTS OF AMERICA f/k/a NASSAU
      Church; Does 1-5 whose                                   COUNTY COUNCIL OF BOY
      identities are unknown to                                SCOUTS OF AMERICA,
      Plaintiff                                                INCORPORATED; HOUSE OF HOPE
                                                               PRESBYTERIAN CHURCH; and
                                                               DOES 1-5 whose identities are unknown
                                                               to Plaintiff
121   Theodore Roosevelt             [Redacted]                [Redacted] v. BOY SCOUTS OF             2:20-cv-950   United States
      Council, Boy Scouts of                                   AMERICA, and THEODORE                                 District Court for
      America                                                  ROOSEVELT COUNCIL, BOY                                the Eastern District
                                                               SCOUTS OF AMERICA                                     of New York
122   Theodore Roosevelt             [Redacted]                [Redacted] v. BOY SCOUTS OF             2:20-cv-949   United States
      Council, Boy Scouts of                                   AMERICA, and THEODORE                                 District Court for
      America                                                  ROOSEVELT COUNCIL, BOY                                the Eastern District
                                                               SCOUTS OF AMERICA                                     of New York
123   Twin Rivers Council            [Redacted]                [Redacted] v. BOY SCOUTS OF             1:20-cv-167   United States
                                                               AMERICA and TWIN RIVERS                               District Court for
                                                               COUNCIL                                               the Northern
                                                                                                                     District of New
                                                                                                                     York
                                      Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 32 of 107




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                       Case Number      Court or Agency
124   Boy Scouts of America        [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00180-   United States
      Twin Rivers Council;                                   AMERICA (BSA), BOY SCOUTS OF       GTS-TWD          District Court for
      Vincent Siecinski                                      AMERICA TWIN RIVERS COUNCIL,                        the Northern
                                                             VINCENT SIECINSKI                                   District of New
                                                                                                                 York
125   Twin Rivers Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-208      United States
      Scouts of America                                      AMERICA, and TWIN RIVERS                            District Court for
                                                             COUNCIL, BOY SCOUTS OF                              the Northern
                                                             AMERICA                                             District of New
                                                                                                                 York
126   Twin Rivers Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00170-   United States
      Scouts of America                                      AMERICA, and TWIN RIVERS           GTS-TWD          District Court for
                                                             COUNCIL, BOY SCOUTS OF                              the Northern
                                                             AMERICA                                             District of New
                                                                                                                 York
127   Twin Rivers Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00175-   United States
      Scouts of America                                      AMERICA, and TWIN RIVERS           GTS-TWD          District Court for
                                                             COUNCIL, BOY SCOUTS OF                              the Northern
                                                             AMERICA                                             District of New
                                                                                                                 York
128   Greater New York             [Redacted]                [Redacted] v. NATIONAL BOY         1:20-cv-1597     United States
      Councils, Inc., Boy Scouts                             SCOUTS OF AMERICA                                   District Court for
      of America; Manhattan                                  FOUNDATION a/k/a THE BOY                            the Southern
      Council, Boy Scouts of                                 SCOUTS OF AMERICA, GREATER                          District of New
      America; Archdiocese of                                NEW YORK COUNCILS, INC., BOY                        York
      New York; Our Lady of                                  SCOUTS OF AMERICA,
      Lourdes Catholic School                                MANHATTAN COUNCIL, BOY
                                                             SCOUTS OF AMERICA,
                                                             ARCHDIOCESE OF NEW YORK and
                                                             OUR LADY OF LOURDES
                                                             CATHOLIC SCHOOL
129   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1981     United States
      Councils, Boy Scouts of                                AMERICA, and GREATER NEW                            District Court for
      America                                                                                                    the Southern
                                       Case 20-50527-LSS        Doc 71-1     Filed 05/18/20    Page 33 of 107




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                            Case Number    Court or Agency
                                                              YORK COUNCILS, BOY SCOUTS OF                           District of New
                                                              AMERICA                                                York
130   Greater New York Council      John Doe                  JOHN DOE v. GREATER NEW YORK            1:20-cv-1403   United States
      of the Boy Scouts of                                    COUNCIL OF THE BOY SCOUTS OF                           District Court for
      America; Ten Miles River                                AMERICA, TEN MILES RIVER                               the Southern
      Scout Camp; Camp                                        SCOUT CAMP, CAMP AQUEHONGA                             District of New
      Aquehonga                                               and BRUCE DeSANDRE                                     York
131   Greater New York Council      John Doe                  JOHN DOE v. GREATER NEW YORK            1:20-cv-1526   United States
      of the Boy Scouts of                                    COUNCIL OF THE BOY SCOUTS OF                           District Court for
      America; Big Cross                                      AMERICA and BIG CROSS                                  the Southern
      Elementary School                                       ELEMENTARY SCHOOL                                      District of New
                                                                                                                     York
132   Greater New York Council      John Doe                  JOHN DOE v. GREATER NEW YORK            1:20-cv-1438   United States
      of the Boy Scouts of                                    COUNCIL OF THE BOY SCOUTS OF                           District Court for
      America; Ten Mile River                                 AMERICA, TEN MILE RIVER SCOUT                          the Southern
      Scout Camp; Gary                                        CAMP and GARY ACKERMAN                                 District of New
      Ackerman                                                                                                       York
133   Greater New York              [Redacted]                [Redacted] v. NATIONAL BOY              1:20-cv-1491   United States
      Councils, Boy Scouts of                                 SCOUTS OF AMERICA                                      District Court for
      America d/b/a Queens                                    FOUNDATION a/k/a THE BOY                               the Southern
      Council; Greater New York                               SCOUTS OF AMERICA; GREATER                             District of New
      Councils, Boy Scouts of                                 NEW YORK COUNCILS, BOY                                 York
      America; St. Nicholas of                                SCOUTS OF AMERICA d/b/a QUEENS
      Tolentine; University                                   COUNCIL, GREATER NEW YORK
      Heights Presbyterian                                    COUNCILS, BOY SCOUTS OF
      Church; Does 1-5 whose                                  AMERICA; ST. NICHOLAS OF
      identities are unknown to                               TOLENTINE; UNIVERSITY HEIGHTS
      Plaintiff                                               PRESBYTERIAN CHURCH; and
                                                              DOES 1-5 whose identities are unknown
                                                              to Plaintiff
134   Greater New York              ARK85 Doe                 ARK85 Doe v. NATIONAL BOY               1:20-cv-1455   United States
      Councils, Boy Scouts of                                 SCOUTS OF AMERICA                                      District Court for
      America a/b/a Staten Island                             FOUNDATION a/k/a THE BOY                               the Southern
      Council Boy Scouts of                                   SCOUTS OF AMERICA; GREATER
                                       Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 34 of 107




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number    Court or Agency
      America, Inc.; St. Teresa                               NEW YORK COUNCILS, BOY                                     District of New
      Parish a/k/a Church of St.                              SCOUTS OF AMERICA d/b/a STATEN                             York
      Teresa of the Infant Jesus;                             ISLAND COUNCIL BOY SCOUTS OF
      Does 1-5 whose identities                               AMERICA, INC.; ST. TERESA
      are unknown to Plaintiff                                PARISH a/k/a CHURCH OF ST.
                                                              TERESA OF THE INFANT JESUS; and
                                                              DOES 1-5 whose identities are unknown
                                                              to Plaintiff
135   Greater New York              ARK99 Doe                 ARK99 DOE v. NATIONAL BOY                   1:20-cv-1461   United States
      Councils, Boy Scouts of                                 SCOUTS OF AMERICA                                          District Court for
      America; St. Pius V; Does                               FOUNDATION a/k/a THE BOY                                   the Southern
      1-5 whose identities are                                SCOUTS OF AMERICA; GREATER                                 District of New
      unknown to Plaintiff                                    NEW YORK COUNCILS, BOY                                     York
                                                              SCOUTS OF AMERICA; ST. PIUS V;
                                                              and DOES 1-5 whose identities are
                                                              unknown to Plaintiff
136   Greater New York              ARK100 DOE                ARK100 DOE v. NATIONAL BOY                  1:20-cv-1473   United States
      Councils, Boy Scouts of                                 SCOUTS OF AMERICA                                          District Court for
      America a/b/a/ Manhattan                                FOUNDATION a/k/a THE BOY                                   the Southern
      Council; Greater New York                               SCOUTS OF AMERICA; GREATER                                 District of New
      Councils, Boy Scouts of                                 NEW YORK COUNCILS, BOY                                     York
      America; Does 1-5 whose                                 SCOUTS OF AMERICA d/b/a
      identities are unknown to                               MANHATTAN COUNCIL, GREATER
      Plaintiff                                               NEW YORK COUNCILS, BOY
                                                              SCOUTS OF AMERICA; and DOES 1-5
                                                              whose identities are unknown to Plaintiff
137   Greater New York              ARK102 Doe                ARK102 DOE v. NATIONAL BOY                  1:20-cv-1474   United States
      Councils, Boy Scouts of                                 SCOUTS OF AMERICA                                          District Court for
      America a/b/a Manhattan                                 FOUNDATION a/k/a THE BOY                                   the Southern
      Council; Greater New York                               SCOUTS OF AMERICA; GREATER                                 District of New
      Councils, Boy Scouts of                                 NEW YORK COUNCILS, BOY                                     York
      America; Big Apple                                      SCOUTS OF AMERICA d/b/a
      District; Greater New York                              MANHATTAN COUNCIL, GREATER
      Councils, Boy Scouts of                                 NEW YORK COUNCILS, BOY
                                     Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 35 of 107




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s)    (last, first)             Case Caption                                Case Number    Court or Agency
      America; Does 1-5 whose                               SCOUTS OF AMERICA; BIG APPLE
      identities are unknown to                             DISTRICT, GREATER NEW YORK
      Plaintiff                                             COUNCILS, BOY SCOUTS OF
                                                            AMERICA; and DOES 1-5 whose
                                                            identities are unknown to Plaintiff
138   Greater New York            ARK103 Doe                ARK103 DOE v. NATIONAL BOY                  1:20-cv-1475   United States
      Councils, Boy Scouts of                               SCOUTS OF AMERICA                                          District Court for
      America a/b/a Brooklyn                                FOUNDATION a/k/a THE BOY                                   the Southern
      Council, Boy Scouts of                                SCOUTS OF AMERICA; GREATER                                 District of New
      America; Holy Family                                  NEW YORK COUNCILS, BOY                                     York
      Church; Does 1-5 whose                                SCOUTS OF AMERICA d/b/a
      identities are unknown to                             BROOKLYN COUNCIL, BOY
      Plaintiff                                             SCOUTS OF AMERICA; HOLY
                                                            FAMILY CHURCH; and DOES 1-5
                                                            whose identities are unknown to Plaintiff
139   Greater New York           ARK104 Doe                 ARK104 DOE v. NATIONAL BOY                  1:20-cv-1476   United States
      Councils, Boy Scouts of                               SCOUTS OF AMERICA                                          District Court for
      America a/k/a Greater New                             FOUNDATION a/k/a THE BOY                                   the Southern
      York City Councils; Bronx                             SCOUTS OF AMERICA; GREATER                                 District of New
      Council a/k/a and d/b/a                               NEW YORK COUNCILS, BOY                                     York
      Bronx Council, Boy Scouts                             SCOUTS OF AMERICA a/k/a
      of America; Ten Mile River                            GREATER NEW YORK CITY
      Scout Camps, Boy Scouts of                            COUNCILS, BRONX COUNCIL a/k/a
      America a/k/a Ten Mile                                and d/b/a BRONX COUNCIL, BOY
      River Scout Camps; Alpine                             SCOUTS OF AMERICA; TEN MILE
      Scout Camp a/k/a Alpine                               RIVER SCOUT CAMPS, BOY
      Scout Camp, Boy Scouts of                             SCOUTS OF AMERICA a/k/a TEN
      America; Patrick A.                                   MILE RIVER SCOUT CAMPS;
      Mancuso; Does 1-5 whose                               ALPINE SCOUT CAMP a/k/a ALPINE
      identities are unknown to                             SCOUT CAMP, BOY SCOUTS OF
      Plaintiff                                             AMERICA; PATRICK A. MANCUSO;
                                                            and DOES 1-5 whose identities are
                                                            unknown to Plaintiff
                                     Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 36 of 107




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s)    (last, first)             Case Caption                       Case Number    Court or Agency
140   Greater New York Councils   [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1492   United States
                                                            AMERICA and GREATER NEW                           District Court for
                                                            YORK COUNCILS                                     the Southern
                                                                                                              District of New
                                                                                                              York
141   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1494   United States
      Councils, Boy Scouts of                               AMERICA, GREATER NEW YORK                         District Court for
      America; Manhattan                                    COUNCILS, BOY SOUTS OF                            the Southern
      Council, Boy Scouts of                                AMERICA, and MANHATTAN                            District of New
      America                                               COUNCIL, BOY SCOUTS OF                            York
                                                            AMERICA
142   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1495   United States
      Councils, Boy Scouts of                               AMERICA, and GREATER NEW                          District Court for
      America                                               YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                            AMERICA                                           District of New
                                                                                                              York
143   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1478   United States
      Councils, Boy Scouts of                               AMERICA, and GREATER NEW                          District Court for
      America                                               YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                            AMERICA                                           District of New
                                                                                                              York
144   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1503   United States
      Councils, Boy Scouts of                               AMERICA, and GREATER NEW                          District Court for
      America                                               YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                            AMERICA                                           District of New
                                                                                                              York
145   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1506   United States
      Councils, Boy Scouts of                               AMERICA, and GREATER NEW                          District Court for
      America                                               YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                            AMERICA                                           District of New
                                                                                                              York
146   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1512   United States
      Councils, Boy Scouts of                               AMERICA, and GREATER NEW                          District Court for
      America                                                                                                 the Southern
                                      Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 37 of 107




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                       Case Number    Court or Agency
                                                             YORK COUNCILS, BOY SCOUTS OF                      District of New
                                                             AMERICA                                           York
147   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1514   United States
      Councils, Boy Scouts of                                AMERICA, and GREATER NEW                          District Court for
      America                                                YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                             AMERICA                                           District of New
                                                                                                               York
148   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1517   United States
      Councils, Boy Scouts of                                AMERICA, and GREATER NEW                          District Court for
      America                                                YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                             AMERICA                                           District of New
                                                                                                               York
149   N/A                          [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1519   United States
                                                             AMERICA                                           District Court for
                                                                                                               the Southern
                                                                                                               District of New
                                                                                                               York
150   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1539   United States
      Councils, Boy Scouts of                                AMERICA, and GREATER NEW                          District Court for
      America                                                YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                             AMERICA                                           District of New
                                                                                                               York
151   Roman Catholic               [Redacted]                [Redacted] v. ROMAN CATHOLIC       1:20-cv-1531   United States
      Archdiocese of New York;                               ARCHDIOCESE OF NEW YORK,                          District Court for
      Archdiocese of New York;                               ARCHDIOCESE OF NEW YORK,                          the Southern
      Regis High School; USA                                 REGIS HIGH SCHOOL, USA                            District of New
      Northeast Province of the                              NORTHEAST PROVINCE OF THE                         York
      Society of Jesus; The Boy                              SOCIETY OF JESUS, THE BOY
      Scouts of America Greater                              SCOUTS OF AMERICA, THE BOY
      New York Councils;                                     SCOUTS OF AMERICA GREATER
      Brooklyn Council; Ten Mile                             NEW YORK COUNCILS, BROOKLYN
      River Scout Camp                                       COUNCIL AND TEN MILE RIVER
                                                             SCOUT CAMP
                                       Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 38 of 107




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
152   Greater New York              [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-1538    United States
      Councils, Boy Scouts of                                 AMERICA, and GREATER NEW                                    District Court for
      America                                                 YORK COUNCILS, BOY SCOUTS OF                                the Southern
                                                              AMERICA                                                     District of New
                                                                                                                          York
153   Greater New York              [Redacted]                [Redacted] v. NATIONAL BOY                  1:20-cv-1541    United States
      Councils, Boy Scouts of                                 SCOUTS OF AMERICA                                           District Court for
      America; Ten Mile River                                 FOUNDATION a/k/a THE BOY                                    the Southern
      Scout Camps a/k/a Ten Mile                              SCOUTS OF AMERICA; GREATER                                  District of New
      River Scout Camps, Boy                                  NEW YORK COUNCILS, BOY                                      York
      Scouts of America; Does 1-                              SCOUTS OF AMERICA; TEN MILE
      5 whose identifies are                                  RIVER SCOUT CAMPS a/k/a TEN
      unknown to Plaintiff                                    MILE RIVER SCOUT CAMPS, BOY
                                                              SCOUTS OF AMERICA; and DOES 1-5
                                                              whose identifies are unknown to Plaintiff
154   The Diocese of Rochester      [Redacted]                [Redacted] v. THE DIOCESE OF                1:20-cv-00219   United States
      (a/k/a “Roman Catholic                                  ROCHESTER (a/k/a "Roman Catholic                            District Court for
      Diocese of Rochester”);                                 Diocese of Rochester"), a religious                         the Western
      Roman Catholic Parish of                                corporation; ROMAN CATHOLIC                                 District of New
      St. Frances Xavier Cabrini,                             PARISH OF ST. FRANCES XAVIER                                York
      Rochester NY (formerly                                  CABRINI, ROCHESTER NY (formerly
      “Church of the                                          "Church of the Annunciation of
      Annunciation of Rochester,                              Rochester, New York"), a religious
      New York”); The Seneca                                  corporation, THE NATIONAL BOY
      Waterways Council, Inc.,                                SCOUTS OF AMERICA
      Boy Scouts of America                                   FOUNDATION d/b/a THE BOY
                                                              SCOUTS OF AMERICA; and THE
                                                              SENECA WATERWAYS COUNCIL,
                                                              INC., BOY SCOUTS OF AMERICA
155   Seneca Waterways Council,     [Redacted]                [Redacted] v. BOY SCOUTS OF                 6:20-cv-06104   United States
      Boy Scouts of America                                   AMERICA, and SENECA                                         District Court for
                                                              WATERWAYS COUNCIL, BOY                                      the Western
                                                              SCOUTS OF AMERICA                                           District of New
                                                                                                                          York
                                       Case 20-50527-LSS        Doc 71-1    Filed 05/18/20   Page 39 of 107




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                          Case Number      Court or Agency
156   Seneca Waterways Council,     [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-00213    United States
      Boy Scouts of America                                   AMERICA, and SENECA                                    District Court for
                                                              WATERWAYS COUNCIL, BOY                                 the Western
                                                              SCOUTS OF AMERICA                                      District of New
                                                                                                                     York
157   Longhouse Council, Inc.,      [Redacted]                [Redacted] v. THE BOY SCOUTS OF       5:20-cv-186      United States
      Boy Scouts of America;                                  AMERICA; LONGHOUSE COUNCIL,                            District Court for
      Weedsport Central School                                INC., BOY SCOUTS OF AMERICA;                           the Northern
      District; Weedsport Central                             WEEDSPORT CENTRAL SCHOOL                               District of New
      School District Board of                                DISTRICT; WEEDSPORT CENTRAL                            York
      Education; Does 1-5 whose                               SCHOOL DISTRICT BOARD OF
      identifies are unknown to                               EDUCATION; and DOES 1-5 whose
      Plaintiff                                               identifies are unknown to Plaintiff
158   Twin Rivers Council, Inc.,    [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-00174-   United States
      Boy Scouts of America;                                  AMERICA; TWIN RIVERS COUNCIL,         GTS-TWD          District Court for
      Governor Clinton Council,                               INC., BOY SCOUTS OF AMERICA;                           the Northern
      Inc., Boy Scouts of America                             and GOVERNOR CLINTON                                   District of New
                                                              COUNCIL, INC., BOY SCOUTS OF                           York
                                                              AMERICA
159   Twin Rivers Council, Inc.,    John Doe                  JOHN DOE v. BOY SCOUTS OF             1:20-cv-211      United States
      Boy Scouts of America;                                  AMERICA, TWIN RIVERS COUNCIL,                          District Court for
      Glens Falls City School                                 INC., BOY SCOUTS OF AMERICA,                           the Northern
      District                                                and GLENS FALLS CITY SCHOOL                            District of New
                                                              DISTRICT                                               York
160   Leatherstocking Council       [Redacted]                [Redacted] v. BOY SCOUTS OF           6:20-cv-182      United States
                                                              AMERICA and LEATHERSTOCKING                            District Court for
                                                              COUNCIL                                                the Northern
                                                                                                                     District of New
                                                                                                                     York
161   Baden-Powell Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF           3:20-cv-164      United States
      Scouts of America                                       AMERICA, and BADEN-POWELL                              District Court for
                                                              COUNCIL, BOY SCOUTS OF                                 the Northern
                                                              AMERICA                                                District of New
                                                                                                                     York
                                       Case 20-50527-LSS        Doc 71-1     Filed 05/18/20    Page 40 of 107




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                            Case Number       Court or Agency
162   Leatherstocking Council,      [Redacted]                [Redacted] v. BOY SCOUTS OF             6:20-cv-00169-    United States
      Boy Scouts of America                                   AMERICA, and LEATHERSTOCKING            GTS-TWD           District Court for
                                                              COUNCIL, BOY SCOUTS OF                                    the Northern
                                                              AMERICA                                                   District of New
                                                                                                                        York
163   The Roman Catholic            [Redacted]                [Redacted] v. THE ROMAN                 3:20-cv-212       United States
      Diocese of Syracuse, NY;                                CATHOLIC DIOCESE OF                                       District Court for
      St. Catherine’s Roman                                   SYRACUSE, NY; ST. CATHERINE'S                             the Northern
      Catholic Church; St.                                    ROMAN CATHOLIC CHURCH; ST.                                District of New
      Catherine’s Roman Catholic                              CATHERINE'S ROMAN CATHOLIC                                York
      Church School; St. Francis                              CHURCH SCHOOL; ST. FRANCIS OF
      of Assisi Roman Catholic                                ASSISI ROMAN CATHOLIC
      Church; Susquenango                                     CHURCH; SUSQUENANGO
      Council, Boy Scouts of                                  COUNCIL, BOY SCOUTS OF
      America, Inc.; Baden-                                   AMERICA, INC; and BADEN-
      Powell Council, Inc., Boy                               POWELL COUNCIL, INC., BOY
      Scouts of America                                       SCOUTS OF AMERICA
164   Susquenango Council, Boy      SHC-MG-4 Doe              SHC-MG-4 DOE v. DAVID A.                3:20-cv-192       United States
      Scouts of America, Inc.;                                DECLUE, a/k/a DAVID DECLUE;                               District Court for
      Baden-Powell Council, Inc.,                             SUSQUENANGO COUNCIL, BOY                                  the Northern
      Boy Scouts of America;                                  SCOUTS OF AMERICA, INC.;                                  District of New
      David A. Declue, a/k/a                                  BADEN-POWELL COUNCIL, INC.,                               York
      David Declue                                            BOY SCOUTS OF AMERICA; AND
                                                              BOY SCOUTS OF AMERICA, a/k/a
                                                              NATIONAL BOY SCOUTS OF
                                                              AMERICA FOUNDATION, a/k/a BOY
                                                              SCOUTS OF AMERICA, CORP.
165   Allegheny Highlands           [Redacted]                [Redacted] v. Allegheny Highlands       1:20-cv-00215     United States
      Council, Inc.; Donald C.                                Council, Inc., Donald C. Shriver, and                     District Court for
      Shriver                                                 Boy Scouts of America, Inc.                               the Western
                                                                                                                        District of New
                                                                                                                        York
166   Leatherstocking Council of    [Redacted]                [Redacted] v. BOY SCOUTS OF             EFCA2020-000266   Supreme Court of
      the Boy Scouts of America;                              AMERICA, LEATHERSTOCKING                                  the State of New
                                      Case 20-50527-LSS        Doc 71-1     Filed 05/18/20      Page 41 of 107




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s) (last, first)                Case Caption                               Case Number    Court or Agency
      Mohawk District of the                                COUNCIL OF THE BOY SCOUTS OF                              York, County of
      Northern New York Annual                              AMERICA, and MOHAWK DISTRICT                              Oneida
      Conference of the Methodist                           OF THE NORTHERN NEW YORK
      Episcopal Church of New                               ANNUAL CONFERENCE OF THE
      York                                                  METHODIST EPISCOPAL CHURCH
                                                            OF NEW YORK
167   Oregon Trail Council, Inc.,   [Redacted]              [Redacted] v. THE BOY SCOUTS OF            20-03017       United States
      Boy Scouts of America;                                AMERICA, a congressionally chartered                      Bankruptcy Court
      Learning for Life                                     corporation; OREGON TRAIL                                 for the District of
                                                            COUNCIL, INC., BOY SCOUTS OF                              Oregon, Eugene
                                                            AMERICA, an Oregon non-profit                             Division
                                                            corporation; and LEARNING FOR
                                                            LIFE, a District of Columbia non-profit
                                                            corporation
168   Cascade Pacific Council,      [Redacted]              [Redacted] v. THE BOY SCOUTS OF            20-03014-tmb   United States
      Boy Scouts of America                                 AMERICA, a congressionally chartered                      Bankruptcy Court
                                                            corporation authorized to do business in                  for the District of
                                                            Oregon; and CASCADE PACIFIC                               Oregon
                                                            COUNCIL, BOY SCOUTS OF
                                                            AMERICA, an Oregon nonprofit
                                                            corporation
169   Cascade Pacific Council,      [Redacted]              [Redacted] v. THE BOY SCOUTS OF            20-03018       United States
      Boy Scouts of America                                 AMERICA, a congressionally chartered                      Bankruptcy Court
                                                            corporation authorized to do business in                  for the District of
                                                            Oregon; and CASCADE PACIFIC                               Oregon, Eugene
                                                            COUNCIL, BOY SCOUTS OF                                    Division
                                                            AMERICA, an Oregon nonprofit
                                                            corporation
170   Cascade Pacific Council,      Mark Doe                MARK DOE, an individual proceeding         20-03022       United States
      Boy Scouts of America                                 under a fictitious name v. THE BOY                        Bankruptcy Court
                                                            SCOUTS OF AMERICA, a                                      for the District of
                                                            congressionally chartered corporation                     Oregon
                                                            authorized to do business in Oregon; and
                                                            CASCADE PACIFIC COUNCIL, BOY
                                    Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 42 of 107




                                 Underlying Plaintiff(s)
      Non-Debtor Defendants(s)   (last, first)             Case Caption                                Case Number    Court or Agency
                                                           SCOUTS OF AMERICA, an Oregon
                                                           nonprofit corporation
171   Cascade Pacific Council,   Julie Doe, an adult       JULIE DOE, an adult proceeding under a      20-03019-tmb   United States
      Boy Scouts of America      proceeding under a        pseudonym, as Guardian Ad Litem for                        Bankruptcy Court
                                 pseudonym, as Guardian    TRAVIS DOE, a minor proceeding                             for the District of
                                 Ad Litem for Travis       under a pseudonym v. BOY SCOUTS                            Oregon
                                 Doe, a minor proceeding   OF AMERICA, a Congressionally
                                 under a pseudonym         Chartered Corporation, authorized to do
                                                           business in Oregon; and CASCADE
                                                           PACIFIC COUNCIL, BOY SCOUTS
                                                           OF AMERICA, an Oregon Non-Profit
                                                           Corporation
172   Cascade Pacific Council,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF             20-03013       United States
      Boy Scouts of America                                AMERICA, a congressionally chartered                       Bankruptcy Court
                                                           corporation authorized to do business in                   for the District of
                                                           Oregon; and CASCADE PACIFIC                                Oregon
                                                           COUNCIL, BOY SCOUTS OF
                                                           AMERICA, an Oregon nonprofit
                                                           corporation
173   Cascade Pacific Council,   [Redacted]                [Redacted] v. BOY SCOUTS OF                 20-03020-tmb   United States
      Boy Scouts of America                                AMERICA, a Congressionally Chartered                       Bankruptcy Court
                                                           Corporation, authorized to do business in                  for the District of
                                                           Oregon; and CASCADE PACIFIC                                Oregon
                                                           COUNCIL, BOY SCOUTS OF
                                                           AMERICA, an Oregon Non-Profit
                                                           Corporation
174   Cascade Pacific Council,   Andrew Doe, an adult      ANDREW DOE, an adult proceeding             20-03023       United States
      Boy Scouts of America      proceeding under a        under a pseudonym, as Guardian Ad                          Bankruptcy Court
                                 pseudonym, as Guardian    Litem for BRIAN DOE and CARL DOE,                          for the District of
                                 Ad Litem for Brian Doe    minors proceeding under pseudonyms v.                      Oregon
                                 and Carl Doe, minors      BOY SCOUTS OF AMERICA, a
                                 proceeding under          Congressionally Chartered Corporation,
                                 pseudonyms                authorized to do business in Oregon; and
                                                           CASCADE PACIFIC COUNCIL, BOY
                                        Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 43 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number   Court or Agency
                                                               SCOUTS OF AMERICA, an Oregon
                                                               Non-Profit Corporation
175   Oregon Trail Council, Boy      Franklin Doe              FRANKLIN DOE, proceeding under a            20-03021      United States
      Scouts of America                                        pseudonym v. BOY SCOUTS OF                                Bankruptcy Court
                                                               AMERICA, a Congressionally Chartered                      for the District of
                                                               Corporation, authorized to do business in                 Oregon
                                                               Oregon; and OREGON TRAIL
                                                               COUNCIL, BOY SCOUTS OF
                                                               AMERICA, an Oregon Non-Profit
                                                               Corporation
176   Penn Mountains Council,        [Redacted]                [Redacted] v. BOY SCOUTS OF                 2:20-cv-904   United States
      Boy Scouts of America;                                   AMERICA and PENN MOUNTAINS                                District Court for
      Paul Antosh                                              COUNCIL, BOY SCOUTS OF                                    the Eastern District
                                                               AMERICA and PAUL ANTOSH                                   of Pennsylvania
177   Cradle of Liberty Council,     [Redacted]                [Redacted] v. BOY SCOUTS OF                 20-20902      United States
      Inc., Boy Scouts of                                      AMERICA, CRADLE OF LIBERTY                                District Court for
      America; Michael Forbes;                                 COUNCIL, INC., BOY SCOUTS OF                              the Eastern District
      William Thomas Forbes                                    AMERICA, MICHAEL FORBES, and                              of Pennsylvania
                                                               WILLIAM THOMAS FORBES
178   Hawk Mountain Council,         [Redacted]                [Redacted] v. BOY SCOUTS OF                 5:20-cv-903   United States
      Inc., Boy Scouts of America                              AMERICA; HAWK MOUNTAIN                                    District Court for
      d/b/a Pack 0315;                                         COUNCIL, INC., BOY SCOUTS OF                              the Eastern District
      Reformation Lutheran                                     AMERICA d/b/a PACK 0315;                                  of Pennsylvania
      Church; C.P.                                             REFORMATION LUTHERAN
                                                               CHURCH; and C.P.
179   Corporation of the President   John Doe C.J.             JOHN DOE C.J. v. CORPORATION OF             190700977     Second District
      of the Church of Jesus                                   THE PRESIDENT OF THE CHURCH                               Court, Davis
      Christ of Latter-Day Saints;                             of JESUS CHRIST OF LATTER-DAY                             County
      Great Salt Lake Council,                                 SAINTS; BOY SCOUTS OF
      BSA; Thomas M.                                           AMERICA, a federally-chartered
      Thackeray                                                nonprofit corporation; GREAT SALT
                                                               LAKE COUNCIL, BSA, a Utah
                                                               nonprofit corporation; THOMAS M.
                                                               THACKERAY, an individual
                                        Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 44 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                               Case Number     Court or Agency
180   Heart of Virginia Council,     [Redacted]                [Redacted] v. Heart of Virginia Council,   3:20-cv-00108   United States
      Inc., Boy Scouts of America                              Inc., Boy Scouts of America and Boy                        District Court for
                                                               Scouts of America                                          the Eastern District
                                                                                                                          of Virginia,
                                                                                                                          Richmond Division
181   Blue Ridge Mountains           [Redacted]                [Redacted] v. SAMUEL ROCHE,                3:20-cv-00111   United States
      Council, Inc., Boy Scouts of                             MADISON OSBORNE, THOMAS                                    District Court for
      America; First Baptist                                   SCOTT, BLUE RIDGE MOUNTAINS                                the Eastern District
      Church of Danville d/b/a                                 COUNCIL, INCORPORATED, BOY                                 of Virginia,
      Boy Scouts Troop 354;                                    SCOUTS OF AMERICA, and FIRST                               Richmond Division
      Samuel Roche; Madison                                    BAPTIST CHURCH OF DANVILLE
      Osborne; Thomas Scott                                    d/b/a BOY SCOUT TROOP 354
182   Evergreen Area Council,        [Redacted]                [Redacted] v. BOY SCOUTS OF                2:20-cv-00249   United States
      Boy Scouts of America,                                   AMERICA, a congressionally chartered                       District Court for
      n/k/a Mount Baker Council,                               corporation authorized to do business in                   the Western
      Boy Scouts of America                                    the State of Washington; EVERGREEN                         District of
                                                               AREA COUNCIL, BOY SCOUTS OF                                Washington at
                                                               AMERICA, n/k/a MOUNT BAKER                                 Seattle
                                                               COUNCIL, BOY SCOUTS OF
                                                               AMERICA
183   Chief Seattle Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF                2:20-cv-00250   United States
      Scouts of America                                        AMERICA, a congressionally chartered                       District Court for
                                                               corporation authorized to do business in                   the Western
                                                               the State of Washington; CHIEF                             District of
                                                               SEATTLE COUNCIL, BOY SCOUTS                                Washington at
                                                               OF AMERICA, a Washington nonprofit                         Seattle
                                                               corporation
184   Evergreen Area Council,        [Redacted]                [Redacted] v. BOY SCOUTS OF                2:20-cv-00251   United States
      Boy Scouts of America,                                   AMERICA, a congressionally chartered                       District Court for
      n/k/a Mount Baker Council,                               corporation authorized to do business in                   the Western
      Boy Scouts of America                                    the State of Washington; EVERGREEN                         District of
                                                               AREA COUNCIL, BOY SCOUTS OF                                Washington at
                                                               AMERICA, n/k/a MOUNT BAKER                                 Seattle
                                                               COUNCIL, BOY SCOUTS OF
                                       Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 45 of 107




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
                                                              AMERICA, a Washington nonprofit
                                                              corporation
185   Quapaw Area Council           [Redacted]                [Redacted] v. Boy Scouts of America,        4:19-cv-00847   United States
      Incorporated of the Boy                                 and Quapaw Area Council Incorporated                        District Court for
      Scouts of America                                       of the Boy Scouts of America                                the Eastern District
                                                                                                                          of Arkansas, Little
                                                                                                                          Rock Division
186   N/A                           John Does 1-8.            JOHN DOES 1-8 v. BOY SCOUTS OF              1:20-CV-00017   United States
                                                              AMERICA, a congressionally chartered                        District Court for
                                                              corporation domiciled in the District of                    the District of
                                                              Columbia                                                    Columbia
187   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:19-cv-00010   United States
      Aloha Counsel Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Louis Brouillard,                             Corporation sole; BOY SCOUTS OF                             the District of
      an individual, Doe Entites                              AMERICA, a congressionally chartered                        Guam
      1-5; and Doe Individuals 6-                             corporation, authorized to do business in
      50, inclusive                                           Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNSEL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual, DOE ENTITES 1-5; and
                                                              DOE INDIVIDUALS 6-50, inclusive
188   Roman Catholic Archbishop     [Redacted]                [Redacted] v. Roman Catholic                1:19-cv-00083   United States
      Of Agana; Andrew                                        Archbishop Of Agana, A Corporation                          District Court for
      Mannetta, An Individual;                                Sole; Boy Scouts Of America, A                              the District of
      Doe Entities 1-5; Doe                                   Congressionally Chartered Corporation                       Guam
      Individuals 6-10, Inclusive                             Authorized To Do Business In Guam;
                                                              Andrew Mannetta, An Individual; Doe
                                                              Entities 1-5; Doe Individuals 6-10,
                                                              Inclusive
189   Boy Scouts of America         [Redacted]                [Redacted] v. Roman Catholic                1:19-cv-00067   United States
      Aloha Council Chamorro                                  Archbishop Of Agana, A Corporation                          District Court for
      District; Doe Entities 1-5;                             Sole; Boy Scouts Of America, A                              the District of
      Doe Individuals 6-50;                                   Congressionally Chartered Corporation                       Guam
                                                              Authorized To Do Business In Guam;
                                         Case 20-50527-LSS         Doc 71-1     Filed 05/18/20       Page 46 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      Roman Catholic Archbishop                                 Boy Scouts Of America Aloha Council
      Of Agana                                                  Chamorro District; Doe Entities 1-5; Doe
                                                                Individuals 6-50
190   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00088   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                       Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                   AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                                 corporation, authorized to do business in
      Carmelites; Carmel of the                                 Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                    ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                                 DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard                                individual; DISCALCED CARMELITE
      Doe Entities 1-5; and Doe-                                NUNS (O.C.D.) a.k.a. ORDER OF
      Individuals 6-48, inclusive                               DISCALCED CARMELITES;
                                                                CARMEL OF THE IMMACULATE
                                                                CONCEPCION; DOE ENTITIES 1-5;
                                                                and DOE-INDIVIDUALS 6-48,
                                                                inclusive
191   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00036   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
192   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00004   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard an                                       corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
                                       Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 47 of 107




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      and Doe-Individuals 6-50,                               ALOHA COUNCIL CHAMORRO
      inclusive                                               DISTRICT; LOUIS BROUILLARD, and
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
193   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00042   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                               DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard;                             individual; DISCALCED CARMELITE
      Doe Entities 1-5; and Doe-                              NUNS (O.C.D.) a.k.a. ORDER OF
      Individuals 6-48, inclusive                             DISCALCED CARMELITES;
                                                              CARMEL OF THE IMMACULATE
                                                              CONCEPCION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
194   Capuchin Franciscans;         [Redacted]                [Redacted] v. CAPUCHIN                      1:19-cv-00116   United States
      Capuchin Franciscans,                                   FRANCISCANS; CAPUCHIN                                       District Court for
      Province of St. Mary;                                   FRANCISCANS, PROVINCE OF ST.                                the District of
      Capuchin Franciscans                                    MARY; CAPUCHIN FRANCISCANS                                  Guam
      Custody of Star of the Sea;                             CUSTODY OF STAR OF THE SEA;
      Boy Scouts of America                                   BOY SCOUTS OF AMERICA, a
      Aloha Counsel Chamorro                                  congressionally chartered corporation,
      District; Doe Entities 1-5;                             authorized to do business in Guam; BOY
      and Doe-Individuals 6-50,                               SCOUTS OF AMERICA ALOHA
      inclusive                                               COUNSEL CHAMORRO DISTRICT;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-50, inclusive
195   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00022   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 48 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        the District of
      Louis Brouillard;                                         corporation, authorized to do business in                   Guam
      Doe Entities 1-5; and Doe                                 Guam; BOY SCOUTS OF AMERICA
      Individuals 6-50, inclusive                               ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE INDIVIDUALS 6-50, inclusive
196   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00005   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
197   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00024   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                       Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                   AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                                 corporation, authorized to do business in
      Carmelites; Carmel of the                                 Guam; BOY SCOUTS OF AMERICA
      Immaculate Conception;                                    ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                                 DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard,                               individual; DISCALCED CARMELITE
      an individual; Doe Entities                               NUNS (O.C.D.) a.k.a. ORDER OF
      1-5; and Doe-Individuals 6-                               DISCALCED CARMELITES;
      48, inclusive                                             CARMEL OF THE IMMACULATE
                                                                CONCEPTION; DOE ENTITIES 1-5;
                                                                and DOE-INDIVIDUALS 6-48,
                                                                inclusive
198   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00129   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
                                         Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 49 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
199   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00125   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
200   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00107   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, and
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
201   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00046   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
                                         Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 50 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, and
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
202   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00048   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                       Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                   AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                                 corporation, authorized to do business in
      Carmelites; Carmel of the                                 Guam; BOY SCOUTS OF AMERICA
      Immaculate Conception;                                    ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                                 DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard,                               individual; DISCALCED CARMELITE
      an individual; Doe Entities                               NUNS (O.C.D.) a.k.a. ORDER OF
      1-5; and Doe-Individuals 6-                               DISCALCED CARMELITES;
      48, inclusive                                             CARMEL OF THE IMMACULATE
                                                                CONCEPCION; DOE ENTITIES 1-5;
                                                                and DOE-INDIVIDUALS 6-48,
                                                                inclusive
203   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00035   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE INDIVIDUALS 6-50, inclusive
204   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00006   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 51 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
205   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00020   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Tomas A.                                      Guam; BOY SCOUTS OF AMERICA
      Camacho, an individual;                                   ALOHA COUNCIL CHAMORRO
      Doe Entities 1-5; and Doe-                                DISTRICT; TOMAS A. CAMACHO, an
      Individuals 6-50, inclusive                               individual, LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
206   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00049   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
207   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00023   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 52 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
208   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-CV-00101   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual, DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
209   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00098   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOES ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
210   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00037   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
211   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00100   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 53 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
212   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00057   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
213   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00021   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
214   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00025   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 54 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
215   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00019   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
216   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00077   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
217   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00087   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 55 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
218   Capuchin Franciscans;           [Redacted]                [Redacted] v. CAPUCHIN                      1:19-cv-00118   United States
      Capuchin Franciscans,                                     FRANCISCANS; CAPUCHIN                                       District Court for
      Province of St. Mary;                                     FRANCISCANS, PROVINCE OF ST.                                the District of
      Capuchin Franciscans                                      MARY; CAPUCHIN FRANCISCANS                                  Guam
      Custody of Star of the Sea;                               CUSTODY OF STAR OF THE SEA;
      Boy Scouts of America                                     BOY SCOUTS OF AMERICA, a
      Aloha Counsel Chamorro                                    congressionally chartered corporation,
      District ; Doe Entities 1-5;                              authorized to do business in Guam; BOY
      and Doe-Individuals 6-50,                                 SCOUTS OF AMERICA ALOHA
      inclusive                                                 COUNSEL CHAMORRO DISTRICT;
                                                                DOE ENTITIES 1-5; and DOE
                                                                INDIVIDUALS 6-50, inclusive
219   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00001   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; DOE-
                                                                INDIVIDUALS 6-50, inclusive
220   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00123   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Capuchin                                        Corporation sole; BOY SCOUTS OF                             the District of
      Franciscans; Capuchin                                     AMERICA, a congressionally chartered                        Guam
      Franciscans Province of St.                               corporation, authorized to do business in
      Mary; Capuchin                                            Guam; BOY SCOUTS OF AMERICA
      Franciscans Custody of Star                               ALOHA COUNCIL CHAMORRO
      of the Sea; Roman Catholic                                DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                      individual; CAPUCHIN
      Louis Brouillard, an                                      FRANCISCANS; CAPUCHIN
      individual; Doe Entities 1-5;                             FRANCISCANS PROVINCE OF ST.
                                                                MARY; CAPUCHIN FRANCISCANS
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 56 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      and Doe-Individuals 6-47,                                 CUSTODY OF STAR OF THE SEA;
      inclusive                                                 DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-47, inclusive
221   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00061   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
222   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00034   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
223   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00026   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 57 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
224   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00121   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                       Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                   AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                                 corporation, authorized to do business in
      Carmelites; Carmel of the                                 Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                    ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                                 DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard,                               individual; DISCALCED CARMELITE
      an individual; Doe Entities                               NUNS (O.C.D.) a.k.a. ORDER OF
      1-5; and Doe-Individuals 6-                               DISCALCED CARMELITES;
      48, inclusive                                             CARMEL OF THE IMMACULATE
                                                                CONCEPCION; DOE ENTITIES 1-5;
                                                                and DOE-INDIVIDUALS 6-48,
                                                                inclusive
225   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00075   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE INDIVIDUALS 6-50, inclusive
226   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00007   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 58 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
227   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00052   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
228   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00130   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
229   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00106   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
230   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00008   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 59 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
231   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00095   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
232   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00082   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
233   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00054   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 60 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
234   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00067   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
235   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00122   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
236   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00063   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 61 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
237   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00004   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
238   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00018   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Capuchin                                        Corporation sole; BOY SCOUTS OF                             the District of
      Franciscans; Capuchin                                     AMERICA, a congressionally chartered                        Guam
      Franciscans Province of St.                               corporation, authorized to do business in
      Mary; Capuchin                                            Guam; BOY SCOUTS OF AMERICA
      Franciscans Custody of Star                               ALOHA COUNCIL CHAMORRO
      of the Sea; Roman Catholic                                DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                      individual; CAPUCHIN
      Louis Brouillard, an                                      FRANCISCANS; CAPUCHIN
      individual; Doe Entities 1-5;                             FRANCISCANS PROVINCE OF ST.
      and Doe-Individuals 6-47,                                 MARY; CAPUCHIN FRANCISCANS
      inclusive                                                 CUSTODY OF STAR OF THE SEA;
                                                                DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-47, inclusive
239   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00047   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 62 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
240   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00109   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District ; Roman Catholic                                 Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
241   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00039   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
242   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00120   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                       Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                   AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                                 corporation, authorized to do business in
      Carmelites; Carmel of the                                 Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                    ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                                 DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard,                               individual; DISCALCED CARMELITE
      an individual; Doe Entities                               NUNS (O.C.D.) a.k.a. ORDER OF
      1-5; and Doe-Individuals 6-                               DISCALCED CARMELITES;
      48, inclusive                                             CARMEL OF THE IMMACULATE
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 63 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
                                                                CONCEPCION; DOE ENTITIES 1-5;
                                                                and DOE-INDIVIDUALS 6-48,
                                                                inclusive
243   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00015   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
244   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:19-cv-00133   United States
      Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        District Court for
      District; Capuchin                                        corporation, authorized to do business in                   the District of
      Franciscans; Capuchin                                     Guam; BOY SCOUTS OF AMERICA                                 Guam
      Franciscans Province of St.                               ALOHA COUNCIL CHAMORRO
      Mary; Capuchin                                            DISTRICT; CAPUCHIN
      Franciscans Custody of Star                               FRANCISCANS; CAPUCHIN
      of the Sea; Doe Entities 1-5;                             FRANCISCANS PROVINCE OF ST.
      and Doe-Individuals 6-47,                                 MARY; CAPUCHIN FRANCISCANS
      inclusive                                                 CUSTODY OF STAR OF THE SEA;
                                                                DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-47, inclusive
245   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00045   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 64 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
246   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00036   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Capuchin                                        Corporation sole; BOY SCOUTS OF                             the District of
      Franciscans; Capuchin                                     AMERICA, a congressionally chartered                        Guam
      Franciscans Province of St.                               corporation, authorized to do business in
      Mary; Roman Catholic                                      Guam; BOY SCOUTS OF AMERICA
      Archbishop Of Agana;                                      ALOHA COUNCIL CHAMORRO
      Louis Brouillard, an                                      DISTRICT; LOUIS BROUILLARD, an
      individual; Doe Entities 1-5;                             individual; CAPUCHIN
      and Doe-Individuals 6-50,                                 FRANCISCANS; CAPUCHIN
      inclusive                                                 FRANCISCANS PROVINCE OF ST.
                                                                MARY; DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-50, inclusive
247   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00038   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
248   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:17-cv-00084   United States
      Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        District Court for
      District; Doe Entities 1-5;                               corporation, authorized to do business in                   the District of
      and Doe-Individuals 6-50,                                 Guam; BOY SCOUTS OF AMERICA                                 Guam
      inclusive                                                 ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
249   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00003   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 65 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      District ; Roman Catholic                                 Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
250   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00008   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
251   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00066   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                       Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                   AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                                 corporation, authorized to do business in
      Carmelites; Carmel of the                                 Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                    ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                                 DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard,                               individual; DISCALCED CARMELITE
      an individual; Doe Entities                               NUNS (O.C.D.) a.k.a. ORDER OF
      1-5; and Doe-Individuals 6-                               DISCALCED CARMELITES;
      48, inclusive                                             CARMEL OF THE IMMACULATE
                                                                CONCEPCION; DOE ENTITIES 1-5;
                                                                and DOE-INDIVIDUALS 6-48,
                                                                inclusive
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 66 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
252   Capuchin Franciscans;           [Redacted]                [Redacted] v. CAPUCHIN                      1:19-cv-00115   United States
      Capuchin Franciscans                                      FRANCISCANS; CAPUCHIN                                       District Court for
      Province of St. Mary;                                     FRANCISCANS PROVINCE OF ST.                                 the District of
      Capuchin Franciscans                                      MARY; CAPUCHIN FRANCISCANS                                  Guam
      Custody of Star of the Sea;                               CUSTODY OF STAR OF THE SEA;
      Boy Scouts of America                                     BOY SCOUTS OF AMERICA, a
      Aloha Council Chamorro                                    congressionally chartered corporation,
      District; Doe Entities 1-5;                               authorized to do business in Guam; BOY
      and Doe-Individuals 6-50,                                 SCOUTS OF AMERICA ALOHA
      inclusive                                                 COUNCIL CHAMORRO DISTRICT;
                                                                DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-50, inclusive
253   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:19-cv-00039   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
254   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00055   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
255   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:18-cv-00023   United States
      Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        District Court for
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 67 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number     Court or Agency
      District; David Joseph                                    corporation, authorized to do business in                   the District of
      Ellington, an individual;                                 Guam; BOY SCOUTS OF AMERICA                                 Guam
      Doe Entities 1-5; and Doe-                                ALOHA COUNCIL CHAMORRO
      Individuals 6-50, inclusive                               DISTRICT; DAVID JOSEPH
                                                                ELLINGTON, an individual; DOE
                                                                ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-50, inclusive
256   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00080   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                       Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                   AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                                 corporation, authorized to do business in
      Carmelites; Carmel of the                                 Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                    ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                                 DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard,                               individual; DISCALCED CARMELITE
      an individual; Doe Entities                               NUNS (O.C.D.) a.k.a. ORDER OF
      1-5; and Doe-Individuals 6-                               DISCALCED CARMELITES;
      48, inclusive                                             CARMEL OF THE IMMACULATE
                                                                CONCEPCION; DOE ENTITIES 1-5;
                                                                and DOE-INDIVIDUALS 6-48,
                                                                inclusive
257   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00115   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                      AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                      corporation, authorized to do business in
      individual; Doe Entities 1-5;                             Guam; BOY SCOUTS OF AMERICA
      and Doe-Individuals 6-50,                                 ALOHA COUNCIL CHAMORRO
      inclusive                                                 DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
258   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00081   United States
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      District Court for
                                       Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 68 of 107




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                               DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard,                             individual; DISCALCED CARMELITE
      an individual; Doe Entities                             NUNS (O.C.D.) a.k.a. ORDER OF
      1-5; and Doe-Individuals 6-                             DISCALCED CARMELITES;
      48, inclusive                                           CARMEL OF THE IMMACULATE
                                                              CONCEPCION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
259   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00047   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic Archbishop                               DISTRICT; LOUIS BROUILLARD, an
      Of Agana; Louis Brouillard,                             individual; DISCALCED CARMELITE
      an individual; Doe Entities                             NUNS (O.C.D.) a.k.a. ORDER OF
      1-5; and Doe-Individuals 6-                             DISCALCED CARMELITES;
      48, inclusive                                           CARMEL OF THE IMMACULATE
                                                              CONCEPCION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
260   Boy Scouts of America         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00005   United States
      Aloha Counsel Chamorro                                  AMERICA, a congressionally chartered                        District Court for
      District; Doe Entities 1-5;                             corporation, authorized to do business in                   the District of
      and Doe-Individuals 6-50,                               Guam; BOY SCOUTS OF AMERICA                                 Guam
      inclusive                                               ALOHA COUNSEL CHAMORRO
                                          Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 69 of 107




                                       Underlying Plaintiff(s)
        Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number     Court or Agency
                                                                 DISTRICT; DOE ENTITIES 1-5; and
                                                                 DOE-INDIVIDUALS 6-50, inclusive
261 2   Brandon Wood; Kenneth          [Redacted]                [Redacted] v. Brandon Wood; Kenneth         3:18-cv-00157   United States
        Betts; Curtis Flaherty;                                  Betts; Curtis Flaherty; Louisville Metro                    District Court for
        Louisville Metro Police                                  Police Department, City of Louisville,                      the Western
        Department, City of                                      Jefferson County / Louisville                               District of
        Louisville, Jefferson County                             Consolidated Government; Lincoln                            Kentucky
        / Louisville Consolidated                                Heritage Council, Inc., Boy Scouts of                       Louisville Division
        Government; Lincoln                                      America; The Boy Scouts of America;
        Heritage Council, Inc., Boy                              Unknown Officers of Louisville Metro
        Scouts of America;                                       Police Department; Unknown Employees
        Unknown Officers of                                      , Agents AND/OR Servants of City of
        Louisville Metro Police                                  Louisville/Jefferson County/Louisville
        Department; Unknown                                      Consolidated Government; Unknown
        Employees, Agents                                        Employees, Agents AND/OR Servants of
        AND/OR Servants of City                                  Lincoln Heritage Council, Inc., Boy
        of Louisville/Jefferson                                  Scouts of America; Unknown
        County/Louisville                                        Employees, Agents AND/OR Servants of
        Consolidated Government;                                 The Boy Scouts of America; Learning
        Unknown Employees,                                       for Life, Inc.; Learning for Life Lincoln
        Agents AND/OR Servants                                   Chapter, Inc.
        of Lincoln Heritage
        Council, Inc., Boy Scouts of
        America; Unknown
        Employees, Agents
        AND/OR Servants of The
        Boy Scouts of America;
        Learning for Life, Inc.;
        Learning for Life Lincoln
        Chapter, Inc.


         2
          Pending Abuse Actions 261-67 are stayed only with respect to non-debtor Defendants Lincoln Heritage Council, Inc.,
         and Learning for Life.
                                         Case 20-50527-LSS        Doc 71-1      Filed 05/18/20      Page 70 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number     Court or Agency
262   Kenneth Betts; Brandon          [Redacted]                [Redacted] v. Kenneth Betts; Brandon       3:18-cv-00176   United States
      Wood; Casey Scott; Curtis                                 Wood; Casey Scott; Curtis Flaherty; City                   District Court for
      Flaherty; City of Louisville,                             of Louisville, Jefferson County /                          the Western
      Jefferson County /                                        Louisville Consolidated Government;                        District of
      Louisville Consolidated                                   Lincoln Heritage Council, Inc., Boy                        Kentucky
      Government; Lincoln                                       Scouts of America; The Boy Scouts of                       Louisville Division
      Heritage Council, Inc., Boy                               America; Learning for Life, Inc.;
      Scouts of America;                                        Learning for Life Lincoln Chapter, Inc.;
      Learning for Life, Inc.;                                  Unknown Officers of Louisville Metro
      Learning for Life Lincoln                                 Police Department; Unknown
      Chapter, Inc.; Unknown                                    Employees, Agents AND/OR Servants of
      Officers of Louisville Metro                              City of Louisville/Jefferson
      Police Department;                                        County/Louisville Consolidated
      Unknown Employees,                                        Government; Unknown Employees,
      Agents AND/OR Servants                                    Agents AND/OR Servants of Lincoln
      of City of                                                Heritage Council, Inc., Boy Scouts of
      Louisville/Jefferson                                      America; Unknown Employees, Agents
      County/Louisville                                         AND/OR Servants of The Boy Scouts of
      Consolidated Government;                                  America; Unknown Employees, Agents
      Unknown Employees,                                        AND/OR Servants of Learning for Life
      Agents AND/OR Servants                                    Lincoln Chapter, Inc.
      of Lincoln Heritage
      Council, Inc., Boy Scouts of
      America; Unknown
      Employees, Agents
      AND/OR Servants of The
      Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life Lincoln
      Chapter, Inc.
263   Kenneth Betts; Brandon          [Redacted]                [Redacted] v. Kenneth Betts; Brandon       3:18-cv-00306   United States
      Wood; Curtis Flaherty;                                    Wood; Curtis Flaherty; Louisville Metro                    District Court for
      Louisville Metro Police                                   Police Department; City of Louisville,                     the Western
                                        Case 20-50527-LSS         Doc 71-1      Filed 05/18/20       Page 71 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                 Case Number     Court or Agency
      Department; City of                                      Jefferson County / Louisville                                District of
      Louisville, Jefferson County                             Consolidated Government; Unknown                             Kentucky
      / Louisville Consolidated                                Officers of Louisville Metro Police                          Louisville Division
      Government; Unknown                                      Department; Unknown Employees,
      Officers of Louisville Metro                             Agents AND/OR Servants of City of
      Police Department;                                       Louisville/Jefferson County/Louisville
      Unknown Employees,                                       Consolidated Government; Unknown
      Agents AND/OR Servants                                   Employees, Agents AND/OR Servants of
      of City of                                               Lincoln Heritage Council, Inc., Boy
      Louisville/Jefferson                                     Scouts of America; Unknown
      County/Louisville                                        Employees, Agents AND/OR Servants of
      Consolidated Government;                                 The Boy Scouts of America; Learning
      Unknown Employees,                                       for Life, Inc.; Learning for Life Lincoln
      Agents AND/OR Servants                                   Chapter, Inc.
      of Lincoln Heritage
      Council, Inc., Boy Scouts of
      America; Unknown
      Employees, Agents
      AND/OR Servants of The
      Boy Scouts of America;
      Learning for Life, Inc.;
      Learning for Life Lincoln
      Chapter, Inc.
264   Bradley Schumann;              [Redacted]                [Redacted] v. Bradley Schumann;              3:18-cv-00151   United States
      Matthew Gelhausen;                                       Matthew Gelhausen; Kenneth Betts;                            District Court for
      Kenneth Betts; Brandon                                   Brandon Wood; Curtis Flaherty; Julie                         the Western
      Wood; Curtis Flaherty; Julie                             Schmidt; Louisville Metro Police                             District of
      Schmidt; Louisville Metro                                Department; Lincoln Heritage Council,                        Kentucky
      Police Department; Lincoln                               Inc. Boy Scouts of America; The Boy                          Louisville Division
      Heritage Council, Inc. Boy                               Scouts of America; Learning for Life,
      Scouts of America;                                       Inc.; Learning for Life Lincoln Chapter,
      Learning for Life, Inc.;                                 Inc.; City of Louisville, Jefferson County
      Learning for Life Lincoln                                / Louisville Consolidated Government;
      Chapter, Inc.; City of                                   Unknown Officers of Louisville Metro
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 72 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number     Court or Agency
      Louisville, Jefferson County                              Police Department; Unknown
      / Louisville Consolidated                                 Employees, Agents AND/OR Servants of
      Government; Unknown                                       City of Louisville/Jefferson
      Officers of Louisville Metro                              County/Louisville Consolidated
      Police Department;                                        Government; Unknown Employees,
      Unknown Employees,                                        Agents AND/OR Servants of Lincoln
      Agents AND/OR Servants                                    Heritage Council, Inc., Boy Scouts of
      of City of                                                America; Unknown Employees, Agents
      Louisville/Jefferson                                      AND/OR Servants of The Boy Scouts of
      County/Louisville                                         America; Unknown Employees, Agents
      Consolidated Government;                                  AND/OR Servants of Learning for Life,
      Unknown Employees,                                        Inc.; Unknown Employees, Agents
      Agents AND/OR Servants                                    AND/OR Servants of Learning for Life
      of Lincoln Heritage                                       Lincoln Chapter, Inc.
      Council, Inc., Boy Scouts of
      America; Unknown
      Employees, Agents
      AND/OR Servants of The
      Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life, Inc.;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life Lincoln
      Chapter, Inc.
265   Kenneth Betts; Curtis           [Redacted]                [Redacted] v. Kenneth Betts; Curtis        3:18-cv-00152   United States
      Flaherty; City of Louisville,                             Flaherty; City of Louisville, Jefferson                    District Court for
      Jefferson County /                                        County / Louisville Consolidated                           the Western
      Louisville Consolidated                                   Government; Lincoln Heritage Council,                      District of
      Government; Lincoln                                       Inc. Boy Scouts of America; The Boy                        Kentucky
      Heritage Council, Inc. Boy                                Scouts of America; Learning for Life,                      Louisville Division
      Scouts of America;                                        Inc.; Learning for Life Lincoln Chapter,
      Learning for Life, Inc.;
                                         Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 73 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number     Court or Agency
      Learning for Life Lincoln                                 Inc.; Unknown Officers; Unknown
      Chapter, Inc.                                             Employees, Agents and/or Servants of
266   Kenneth Betts; Brandon          [Redacted]                [Redacted] v. Kenneth Betts; Brandon       3:18-cv-00153   United States
      Wood; Curtis Flaherty; Julie                              Wood; Curtis Flaherty; Julie Schmidt;                      District Court for
      Schmidt; Louisville Metro                                 Louisville Metro Police Department;                        the Western
      Police Department; Paul                                   Paul Brandon Paris; City of Louisville,                    District of
      Brandon Paris; City of                                    Jefferson County / Louisville                              Kentucky
      Louisville, Jefferson County                              Consolidated Government; Lincoln                           Louisville Division
      / Louisville Consolidated                                 Heritage Council, Inc. Boy Scouts of
      Government; Lincoln                                       America; Unknown Officers of
      Heritage Council, Inc. Boy                                Louisville Metro Police Department; The
      Scouts of America;                                        Boy Scouts of America; Unknown
      Unknown Employees,                                        Employees, Agents AND/OR Servants of
      Agents AND/OR Servants                                    Lincoln Heritage Council, Inc., Boy
      of Lincoln Heritage                                       Scouts of America; Unknown
      Council, Inc., Boy Scouts of                              Employees, Agents AND/OR Servants of
      America; Unknown                                          City of Louisville/Jefferson
      Employees, Agents                                         County/Louisville Consolidated
      AND/OR Servants of City                                   Government; Learning for Life, Inc.;
      of Louisville/Jefferson                                   Learning for Life Lincoln Chapter, Inc.
      County/Louisville
      Consolidated Government;
      Learning for Life, Inc.;
      Learning for Life Lincoln
      Chapter, Inc.
267   Kenneth Betts; Curtis           [Redacted]                [Redacted] v. Kenneth Betts; Curtis        3:18-cv-00158   United States
      Flaherty; City of Louisville,                             Flaherty; City of Louisville, Jefferson                    District Court for
      Jefferson County /                                        County / Louisville Consolidated                           the Western
      Louisville Consolidated                                   Government; Lincoln Heritage Council,                      District of
      Government; Lincoln                                       Inc. Boy Scouts of America; The Boy                        Kentucky
      Heritage Council, Inc. Boy                                Scouts of America; Learning for Life,                      Louisville Division
      Scouts of America;                                        Inc.; Learning for Life Lincoln Chapter,
      Learning for Life, Inc.;                                  Inc.; Unknown Officers of Louisville
      Learning for Life Lincoln                                 Metro Police Department; Unknown
                                         Case 20-50527-LSS        Doc 71-1     Filed 05/18/20    Page 74 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                            Case Number     Court or Agency
      Chapter, Inc.; Unknown                                    Employees, Agents AND/OR Servants of
      Officers of Louisville Metro                              City of Louisville/Jefferson
      Police Department;                                        County/Louisville Consolidated
      Unknown Employees,                                        Government; Unknown Employees,
      Agents AND/OR Servants                                    Agents AND/OR Servants of Lincoln
      of City of                                                Heritage Council, Inc., Boy Scouts of
      Louisville/Jefferson                                      America; Unknown Employees, Agents
      County/Louisville                                         AND/OR Servants of The Boy Scouts of
      Consolidated Government;                                  America; Unknown Employees, Agents
      Unknown Employees,                                        AND/OR Servants of Learning for Life,
      Agents AND/OR Servants                                    Inc.; Unknown Employees, Agents
      of Lincoln Heritage                                       AND/OR Servants of Learning for Life
      Council, Inc., Boy Scouts of                              Lincoln Chapter, Inc.
      America; Unknown
      Employees, Agents
      AND/OR Servants of The
      Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life, Inc.;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life Lincoln
      Chapter, Inc.
268   Cascade Charter Township;       Jane Doe                  JANE DOE v. CASCADE CHARTER             1:18-cv-00988   United States
      Michigan Crossroads                                       TOWNSHIP; BOY SCOUTS OF                                 District Court for
      Council, Inc. Boy Scouts of                               AMERICA; MICHIGAN                                       the Western
      America; Learning for Life                                CROSSROADS COUNCIL, INC., BOY                           District of
                                                                SCOUTS OF AMERICA; and                                  Michigan
                                                                LEARNING FOR LIFE
269   Town of Deerfield; Mark         [Redacted]                [Redacted] v. TOWN OF DEERFIELD;        1:19-00697-JL   United States
      Tibbets, in his individual                                MARK TIBBETTS, in his individual and                    District Court for
      and official capacity; Daniel                             official capacity; BOY SCOUTS OF                        the District of New
                                                                AMERICA, DANIEL WEBSTER                                 Hampshire
                                        Case 20-50527-LSS         Doc 71-1      Filed 05/18/20      Page 75 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number     Court or Agency
      Webster Council, Inc.;                                   COUNCIL, INC.; BOY SCOUTS OF
      Learning for Life                                        AMERICA; AND LEARNING FOR
                                                               LIFE
270   Greater New York               [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00315   United States
      Councils, Boy Scouts of                                  AMERICA; GREATER NEW YORK                                   District Court for
      America; Brooklyn Council,                               COUNCILS, BOY SCOUTS OF                                     the Eastern District
      Boy Scouts of America                                    AMERICA; and BROOKLYN                                       of New York
                                                               COUNCIL, BOY SCOUTS OF
                                                               AMERICA
271   Doe Defendant 1; Doe           [Redacted]                [Redacted] v. DOE DEFENDANT 1;              20STCV04460     Superior Court of
      Defendant 2; Does 3                                      DOE DEFENDANT 2; DOES 3                                     the State of
      Through 10, Inclusive                                    THROUGH 10, INCLUSIVE                                       California, County
                                                                                                                           of Los Angeles,
                                                                                                                           Central District
272   Boy Scouts of America          [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00008   United States
      Aloha Counsel Chamorro                                   AMERICA, a congressionally chartered                        District Court for
      District; Doe Entities 1-5;                              corporation, authorized to do business in                   the District of
      Doe-Individuals 6-50,                                    Guam; BOY SCOUTS OF AMERICA                                 Guam
      inclusive                                                ALOHA COUNSEL CHAMORRO
                                                               DISTRICT; DOE ENTITIES 1-5; and
                                                               DOE-INDIVIDUALS 6-50, inclusive
273   Fairfield County Council of    James Doe                 JAMES DOE v. FAIRFIELD COUNTY               20-05007        United States
      Boy Scouts of America,                                   COUNCIL OF BOY SCOUTS OF                                    Bankruptcy Court
      Inc.; Connecticut Yankee                                 AMERICA, INC.; CONNECTICUT                                  for the District of
      Council, Inc., Boy Scouts of                             YANKEE COUNCIL, INC., BOY                                   Connecticut
      America                                                  SCOUTS OF AMERICA
274   Westchester-Putnam             John Doe                  JOHN DOE v. BOY SCOUTS OF                   7:20-cv-1978    United States
      Council, Inc.                                            AMERICA, and WESTCHESTER-                                   District Court for
                                                               PUTNAM COUNCIL, INC., BOY                                   the Southern
                                                               SCOUTS OF AMERICA                                           District of New
                                                                                                                           York
275   Aloha Council Chamorro         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00009   United States
      District; Capuchin                                       AMERICA, a congressionally chartered                        District Court for
      Franciscans; Capuchin                                    corporation, authorized to do business in
                                        Case 20-50527-LSS        Doc 71-1    Filed 05/18/20    Page 76 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                           Case Number    Court or Agency
      Franciscans Province of St.                              Guam; BOY SCOUTS OF AMERICA                           the District of
      May; Capuchin Franciscans                                ALOHA COUNCIL CHAMORRO                                Guam
      Custody of Star of the Sea;                              DISTRICT; CAPUCHIN
      DOE ENTITIES 1-5; DOE-                                   FRANCISCANS; CAPUCHIN
      INDIVIDUALS 6-47,                                        FRANCISCANS PROVINCE OF ST.
      inclusive                                                MARY; CAPUCHIN FRANCISCANS
                                                               CUSTODY OF STAR OF THE SEA;
                                                               DOE ENTITIES 1-5; and DOE-
                                                               INDIVIDUALS 6-47, inclusive
276   Garden State Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF            20-1114        United States
      Does 1-10                                                AMERICA; GARDEN STATE                                 Bankruptcy Court
                                                               COUNCIL; JOHN DOES 1-10                               for the District of
                                                                                                                     New Jersey
277   Jersey Shore Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF            20-1118        United States
      Does 1-10                                                AMERICA, JERSEY SHORE                                 Bankruptcy Court
                                                               COUNCIL, AND JOHN DOES 1-10                           for the District of
                                                                                                                     New Jersey
278   Greater New York               [Redacted]                [Redacted] v. BOY SCOUTS OF            950041/2020    Supreme Court of
      Councils, Boy Scouts of                                  AMERICA and GREATER NEW                               the State of New
      America; The Roman                                       YORK COUNCILS, BOY SCOUTS OF                          York, County of
      Catholic Archdiocese of                                  AMERICA, THE ROMAN CATHOLIC                           New York
      New York; The Apostles of                                ARCHDIOCESE OF NEW YORK, THE
      the Sacred Heart of Jesus                                APOSTLES OF THE SACRED HEART
      a/k/a The Apostles of the                                OF JESUS a/k/a THE APOSTLES OF
      Sacred Heart of Jesus, of                                THE SACRED HEART OF JESUS, OF
      New York, Inc. f/k/a                                     NEW YORK, INC. f/k/a MISSIONARY
      Missionary Zelatrices of the                             ZELATRICES OF THE SACRED
      Sacred Heart, Inc.                                       HEART, INC.
279   Boy Scouts of America          [Redacted]                [Redacted] v. Boy Scouts of America,   7:20-cv-2276   United States
      Westchester-Putnam                                       Inc., and Boy Scouts of America                       District Court for
      Council, Inc.                                            Westchester-Putnam Council, Inc.                      the Southern
                                                                                                                     District of New
                                                                                                                     York
                                        Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 77 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number     Court or Agency
280   Maryvale Union Free            Anonymous                 ANONYMOUS v. MARYVALE                       1:20-cv-289     United States
      School District; Greater                                 UNION FREE SCHOOL DISTRICT;                                 District Court for
      Niagara Frontier Council                                 BOY SCOUTS OF AMERICA and                                   the Western
                                                               GREATER NIAGARA FRONTIER                                    District of New
                                                               COUNCIL                                                     York
281   Northern New Jersey            [Redacted]                [Redacted] v. BOYS SCOUTS OF                3:20-cv-01745   United States
      Council; John Does 1-10                                  AMERICA; NORTHERN NEW                                       District Court for
                                                               JERSEY COUNCIL; JOHN DOES 1-10                              the District of New
                                                                                                                           Jersey
282   Greater New York Councils      [Redacted]                [Redacted] v. BOYS SCOUTS OF                950042/2020     Supreme Court of
      of the Boy Scouts of                                     AMERICA, GREATER NEW YORK                                   the State of New
      America; Fordham                                         COUNCILS of the BOY SCOUTS OF                               York, County of
      University; John and Jane                                AMERICA; FORDHAM UNIVERSITY;                                New York
      Doe 1-30; members of the                                 JOHN and JANE DOE 1-30; members of
      Board of Trustees of                                     the BOARD OF TRUSTEES OF
      Fordham University, in their                             FORDHAM UNIVERSITY, in their
      official and individual                                  official and individual capacities, whose
      capacities, whose identities                             identities are presently unknown to
      are presently unknown to                                 Plaintiff, ROMAN CATHOLIC ORDER
      Plaintiff, Roman Catholic                                OF JESUITS USA PROVINCE
      Order of Jesuits USA                                     NORTHEAST a/k/a THE USA
      Province Northeast a/k/a                                 NORTHEAST PROVINCE OF THE
      The USA Northeast                                        SOCIETY OF JESUS, INC.; ROMAN
      Province of the Society of                               CATHOLIC ARCHDIOCESE OF NEW
      Jesus, Inc.; Roman Catholic                              YORK; JOHN DOE; JANE DOE;
      Archdiocese of New York;                                 RICHARD ROE; JANE ROE, priests,
      John Doe; Jane Doe;                                      clergy, and administrators whose names
      Richard Roe; Jane Roe,                                   are unknown to the Plaintiff
      priests, clergy, and
      administrators whose names
      are unknown to the Plaintiff
283   Doe 1; Doe 2; and Does 3-      John GG Doe               John GG Doe v. DOE 1, a California          TBD             Superior Court of
      50                                                       domestic nonprofit; DOE 2, an                               the State of
                                                               individual; and DOES 3-50, inclusive
                                       Case 20-50527-LSS        Doc 71-1      Filed 05/18/20     Page 78 of 107




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                             Case Number      Court or Agency
                                                                                                                        California, County
                                                                                                                        of Santa Clara
284   Ozark Trails Council, Inc.;   [Redacted]                [Redacted] v. Boy Scouts of America;     6:20-cv-3059     United States
      Scott Wortman                                           Ozark Trails Council, Inc.; Scott                         District Court
                                                              Wortman                                                   Western District of
                                                                                                                        Missouri, Southern
                                                                                                                        Division
285   Our Lady of Guadalupe         John Doe                  John Doe v. Boy Scouts of America; Our   D-101-CV-2020-   First Judicial
      Parish                                                  Lady of Guadalupe Parish                 00448            District Court,
                                                                                                                        County of Santa Fe
286   The Greater Niagara           [Redacted]                [Redacted] v. The Boy Scouts of          1:20-cv-260      United States
      Frontier Council                                        America and The Greater Niagara                           District Court for
                                                              Frontier Council                                          the Western
                                                                                                                        District of New
                                                                                                                        York
287   The Greater New York          [Redacted]                [Redacted] v. The Boy Scouts of          1:20-cv-1983     United States
      Councils of the Boy Scouts                              America and The Greater New York                          District Court for
      of America                                              Councils of the Boy Scouts of America                     the Southern
                                                                                                                        District of New
                                                                                                                        York
288   The Greater New York          [Redacted]                [Redacted] v. The Boy Scouts of          1:20-cv-1988     United States
      Councils of the Boy Scouts                              America and The Greater New York                          District Court for
      of America                                              Councils of the Boy Scouts of America                     the Southern
                                                                                                                        District of New
                                                                                                                        York
289   Greater New York              [Redacted]                [Redacted] v. Boy Scouts of America,     1:20-cv-1990     United States
      Councils, Boy Scouts of                                 Inc., Greater New York Councils, Boy                      District Court for
      America, and Brooklyn                                   Scouts of America, and Brooklyn                           the Southern
      Council, Boy Scouts of                                  Council, Boy Scouts of America                            District of New
      America                                                                                                           York
290   Seneca Waterways Counsel      [Redacted]                [Redacted] v. National Boy Scouts of     6:20-cv-6137     United States
      – The Boy Scouts of                                     America Foundation also known as the                      District Court for
      America; Greater Niagara                                Boy Scouts of America; Seneca                             the Western
      Frontier Counsel – The Boy                              Waterways Counsel – The Boy Scouts of
                                        Case 20-50527-LSS        Doc 71-1      Filed 05/18/20     Page 79 of 107




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                              Case Number       Court or Agency
      Scouts of America; Sullivan                              America; Greater Niagara Frontier                           District of New
      Trail Counsel – The Boy                                  Counsel – The Boy Scouts of America;                        York
      Scouts of America                                        Sullivan Trail Counsel – The Boy Scouts
                                                               of America
291   Seneca Waterways Council;      [Redacted]                [Redacted] v. National Boy Scouts of      6:20-cv-6126      United States
      Otetiana Council                                         America also known as The Boy Scouts                        District Court for
                                                               of America, Seneca Waterways Council                        the Western
                                                               and Otetiana Council                                        District of New
                                                                                                                           York
292   Westchester-Putnam             [Redacted]                [Redacted] v. Boy Scouts of America,      7:20-cv-1980      United States
      Council, Inc., Boy Scouts of                             Inc., and Westchester-Putnam Council,                       District Court for
      America                                                  Inc., Boy Scouts of America                                 the Southern
                                                                                                                           District of New
                                                                                                                           York
293   Boy Scouts of America          John Doe 1                John Doe 1 v. Boy Scouts of America       2020 CV 0118      Richland County
      Heart of Ohio Council                                    and Boy Scouts of America Heart of                          Court of Common
                                                               Ohio Council                                                Pleas
294   Greater New York Councils      [Redacted]                [Redacted] v. The Boy Scouts of           70022/2020E       Supreme Court of
      of the Boy Scouts of                                     America and Greater New York Councils                       the State of New
      America                                                  of the Boy Scouts of America                                York, County of
                                                                                                                           Bronx
295   Garden State Council, Boy      [Redacted]                [Redacted] v. Boy Scouts of America;      CAM-L-001079-20   Superior Court of
      Scouts of America; Bethel                                Garden State Council, Boy Scouts of                         New Jersey,
      Commandment Church of                                    America; Bethel Commandment Church                          Camden County
      the Living God of New                                    of the Living God of New Jersey, Inc.;
      Jersey, Inc.; Vincent                                    Vincent Watkins
      Watkins
296   John C. O’Neal; John &         [Redacted]                [Redacted] v. Boy Scouts of America;      CAM-L-001074-20   Superior Court of
      Jane Does (1-10); and ABC                                John C. O’Neal; John & Jane Does (1-                        New Jersey,
      Entities (1-10)                                          10); and ABC Entities (1-10)                                Camden County
297   Doe Defendant 2; Does 3        [Redacted]                [Redacted] v. Doe Defendant 1; Doe        CIV2000002        Superior Court of
      through 10                                               Defendant 2; Does 3 through 10,                             the State of
                                                               inclusive                                                   California, County
                                                                                                                           of Marin
                                    Case 20-50527-LSS        Doc 71-1     Filed 05/18/20        Page 80 of 107




                                 Underlying Plaintiff(s)
      Non-Debtor Defendants(s)   (last, first)             Case Caption                              Case Number         Court or Agency
298   Doe Defendant 2; Does 3    [Redacted]                [Redacted] v. Doe Defendant 1; Doe        37-2020-00000766-   Superior Court of
      through 10                                           Defendant 2; Does 3 through 10,           CU-PO-CTL           the State of
                                                           inclusive                                                     California, County
                                                                                                                         of San Diego,
                                                                                                                         Central District
299   Doe Defendant 2; Does 3    [Redacted]                [Redacted] v. Doe Defendant 1; Doe        34-2020-00272378-   Superior Court of
      through 10                                           Defendant 2; Does 3 through 10,           CU-PO-GDS           the State of
                                                           inclusive                                                     California, County
                                                                                                                         of Sacramento
300   Doe Defendant 2; Doe       [Redacted]                [Redacted] v. Doe Defendant 1; Doe        20STCV00086         Superior Court of
      Defendants 3 through 10                              Defendant 2; Doe Defendants 3 through                         the State of
                                                           10, inclusive                                                 California, County
                                                                                                                         of Los Angeles,
                                                                                                                         Central District
301   Doe Defendant 2; Doe       [Redacted]                [Redacted] v. Doe Defendant 1; Doe        20STCV00556         Superior Court of
      Defendant 3; Doe                                     Defendant 2; Doe Defendant 3; Doe                             the State of
      Defendants 4 through 10                              Defendants 4 through 10, inclusive                            California, County
                                                                                                                         of Los Angeles,
                                                                                                                         Central District
302   Doe Defendant 2; Does 3    [Redacted]                [Redacted] v. Doe Defendant 1; Doe        20CECG00048         Superior Court of
      through 10                                           Defendant 2; Does 3 through 10,                               the State of
                                                           inclusive                                                     California, County
                                                                                                                         of Fresno
303   Doe Defendant 2; Does 3    [Redacted]                [Redacted] v. Doe Defendant 1; Doe        37-2020-00000763-   Superior Court of
      through 10                                           Defendant 2; Does 3 through 10,           CU-PO-CTL           the State of
                                                           inclusive                                                     California, County
                                                                                                                         of San Diego,
                                                                                                                         Central District
304   Doe Defendant 2; Does 3    [Redacted]                [Redacted] v. Doe Defendant 1; Doe        20STCV00767         Superior Court of
      through 10                                           Defendant 2; Does 3 through 10,                               the State of
                                                           inclusive                                                     California, County
                                                                                                                         of Los Angeles,
                                                                                                                         Central District
                                      Case 20-50527-LSS         Doc 71-1      Filed 05/18/20       Page 81 of 107




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                                  Case Number       Court or Agency
305   Doe Defendant 2; Does 3      [Redacted]                [Redacted] v. Doe Defendant 1; Doe            CIV2000057        Superior Court of
      through 10                                             Defendant 2; Does 3 through 10,                                 the State of
                                                             inclusive                                                       California, County
                                                                                                                             of Marin
306   Defendant 2; John Does 1-    John Doe                  John Doe v. Defendant 1; Defendant 2l         20-1209 (KCF)     United States
      10                                                     John Does 1-10                                                  Bankruptcy Court
                                                                                                                             District of New
                                                                                                                             Jersey
307   Aloha Council; Maui          [Redacted]                [Redacted] v. Boy Scouts of America, a        1CCV-XX-XXXXXXX   Circuit Court of the
      County Council                                         federally chartered nonprofit corporation;                      First Circuit, State
                                                             Boy Scouts of America, Aloha Council                            of Hawaii
                                                             formerly known as Maui County Council
                                                             of the Boy Scouts of America, Limited;
                                                             and John Does 1-10
308   Mid-America Council          [Redacted]                [Redacted] v. Boy Scouts of America,          MID-L-002351-20   Superior Court of
                                                             The Mid-America Council of the Boy                              New Jersey,
                                                             Scouts of America and John Does 1-5                             Middlesex County
                                                                                                                             Law Division
309   Northern New Jersey          [Redacted]                [Redacted], an individual v. Northern         ESX-L-001390-20   Superior Court of
      Council, Inc.; St. Francis                             New Jersey Council, Inc.; Francis Xavier                        New Jersey, Essex
      Xavier Parish; ABC Entity                              Parish; ABC Entity, its directors,                              County Law
                                                             officers, employees, agents, servants,                          Division
                                                             representatives and/or volunteers, is a
                                                             fictitious name of an entity believed to
                                                             have employed and/or supervised
                                                             [Redacted]; [Redacted]; and John Does
                                                             1-5, individually, and in his capacity as a
                                                             former and/or current director, officer,
                                                             employee, agent, servant, representative
                                                             and/or volunteer of the defendants, are
                                                             persons whose identities are unknown to
                                                             Plaintiff
                                         Case 20-50527-LSS         Doc 71-1     Filed 05/18/20      Page 82 of 107




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number       Court or Agency
310   Aloha Council                   [Redacted]                [Redacted] v. Boy Scouts of America,        1CCV-XX-XXXXXXX   Circuit Court of the
                                                                Aloha Council, and John Does 1-50, Jane                       First Circuit, State
                                                                Does 1-50, Doe Corporations 1-50, Doe                         of Hawaii
                                                                Limited Liability Companies 1-50, Doe
                                                                Limited Liability Corporations 1-50, Doe
                                                                Governmental Entities 1-50, and Doe
                                                                Other Entities 1-50
311   Aloha Council                   John Roe No. 1; John      John Roe No. 1, John Roe No. 2, John        1CCV-XX-XXXXXXX   Circuit Court of the
                                      Roe No. 2; John Roe No.   Roe No. 3, John Roe No. 4, John Roe                           First Circuit, State
                                      3; John Roe No. 4; John   No. 5, John Roe No. 6, John Roe No. 7,                        of Hawaii
                                      Roe No. 5; John Roe No.   and John Roe No. 8 v. Boy Scouts of
                                      6; John Roe No. 7; and    America, Aloha Council, a domestic
                                      John Roe No. 8            nonprofit corporation; Doe Defendants 1-
                                                                10; Doe Entities 1-10
312   Northeast Georgia Council,      John Doe                  John Doe v. R. Fleming Weaver, Jr.,         2020CV649W        Superior Court of
      Inc.; First Baptist Church of                             Steven N. Brown, Northeast Georgia                            Hall County, State
      Gainesville                                               Council, Inc., First Baptist Church of                        of Georgia
                                                                Gainesville
313   Northeast Georgia Council,      John Doe                  John Doe v. R. Fleming Weaver, Jr.,         2020CV650A        Superior Court of
      Inc.; First Baptist Church of                             Steven N. Brown, Northeast Georgia                            Hall County, State
      Gainesville                                               Council, Inc., First Baptist Church of                        of Georgia
                                                                Gainesville
314   Northeast Georgia Council,      [Redacted]                [Redacted] v. R. Fleming Weaver, Jr.,       2020CV648W        Superior Court of
      Inc.; First Baptist Church of                             The Estate of F.E. (Gene) Bobo, Steven                        Hall County, State
      Gainesville                                               N. Brown, Northeast Georgia Council,                          of Georgia
                                                                Inc., First Baptist Church of Gainesville
315   Northeast Georgia Council,      [Redacted]                [Redacted] v. R. Fleming Weaver, Jr.,       2020CV653J        Superior Court of
      Inc.; First Baptist Church of                             Steven N. Brown, Northeast Georgia                            Hall County, State
      Gainesville                                               Council, Inc., First Baptist Church of                        of Georgia
                                                                Gainesville
316   Greater Niagara Frontier        LG 37 Doe                 LG 37 DOE v. DOUGLAS NAIL,                  1:20-cv-00217     United States
      Council, Inc., Boy Scouts of                              GREATER NIAGARA FRONTIER                                      District Court for
      America; Douglas Nail                                     COUNCIL, INC., BOY SCOUTS OF                                  the Western
                                      Case 20-50527-LSS        Doc 71-1      Filed 05/18/20    Page 83 of 107




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                             Case Number   Court or Agency
                                                             AMERICA, and BOY SCOUTS OF                             District of New
                                                             AMERICA                                                York
317   Montana Council of the Boy   [Redacted]                [Redacted] v. Montana Council of the     DDV-20-0244   Montana Eighth
      Scouts of America; Moose                               Boy Scouts of America, a Montana non-                  Judicial District
      Lodge Libby; Moose                                     profit Corporation; Moose Lodge Libby;                 Court, Cascade
      International; Does 1-5                                Moose International; and Does 1-5                      County
318   Montana Council of the Boy   [Redacted]                [Redacted] v. Montana Council of the     DDV-20-0243   Montana Eighth
      Scouts of America; Faith                               Boy Scouts of America, a Montana non-                  Judicial District
      Lutheran Church; New                                   profit corporation; Faith Lutheran                     Court, Cascade
      Hope Lutheran Church;                                  Church; New Hope Lutheran Church;                      County
      Montana Synod of the                                   Montana Synod of the Evangelical
      Evangelical Lutheran                                   Lutheran Church in America, Inc.
      Church in America, Inc.
319   Montana Council of the Boy   [Redacted]                [Redacted] v. Montana Council of the     DDV-20-0245   Montana Eighth
      Scouts of America                                      Boy Scouts of America, a Montana non-                  Judicial District
                                                             profit corporation                                     Court, Cascade
                                                                                                                    County
Case 20-50527-LSS   Doc 71-1   Filed 05/18/20   Page 84 of 107




                        EXHIBIT 2

                BSA RELATED PARTIES
           Case 20-50527-LSS      Doc 71-1   Filed 05/18/20    Page 85 of 107




   I.      BSA Affiliated Organizations

Learning for Life

   II.     Local Councils

Katahdin Area Council                          Longhouse Council

Pine Tree Council                              Five Rivers Council

Cape Cod and Islands Council                   Iroquois Trail Council

Spirit of Adventure Council                    Greater Niagara Frontier Council

Heart of New England Council                   Seneca Waterways Council

Mayflower Council                              Leatherstocking Council

Daniel Webster Council                         Green Mountain Council

Narragansett Council                           Allegheny Highlands Council

Connecticut Rivers Council                     Juniata Valley Council

Greenwich Council                              Moraine Trails Council

Housatonic Council                             Columbia-Montour Council

Connective Yankee Council                      Bucktail Council

Western Massachusetts Council                  Westmoreland-Fayette Council

Hudson Valley Council                          Laurel Highlands Council

Theodore Roosevelt Council                     French Creek Council

Westchester-Putnam Council                     Susquehanna Council

Suffolk County Council                         Chief Cornplanter Council

Rip Van Winkle Council                         Northern New Jersey Council

Greater New York Council                       Jersey Shore Council

Twin Rivers Council                            Monmouth Council

Baden-Powell Council                           Patriot’s Path Council
           Case 20-50527-LSS        Doc 71-1   Filed 05/18/20   Page 86 of 107




Northeastern Pennsylvania Council                Pushmataha Area Council

Minsi Trail Council                              Gulf Coast Council

Cradle of Liberty Council                        Norwela Council

Puerto Rico Council                              Texas Trails Council

Garden State Council                             Golden Spread Council

Washington Crossing Council                      Circle Ten Council

Transatlantic Council                            Caddo Area Council

Del-Mar-Va Council                               East Texas Area Council

National Capital Area Council                    Northwest Texas Council

Baltimore Area Council                           Longhorn Council

Mason-Dixon Council                              South Plains Council

Pennsylvania Dutch Council                       Capitol Area Council

Hawk Mountain Council                            Buffalo Trail Council

Chester County Council                           Bay Area Council

New Birth of Freedom Council                     Sam Houston Area Council

Alabama-Florida Council                          South Texas Council

Mobile Area Council                              Three Rivers Council

Calcasieu Area Council                           Alamo Area Council

Istrouma Area Council                            Texas Southwest Council

Evangeline Area Council                          Rio Grande Council

Louisiana Purchase Council                       Central Florida Council

Southeast Louisiana Council                      South Florida Council

Choctaw Area Council                             Gulf Stream Council

Andrew Jackson Council                           North Florida Council

Pine Burr Area Council                           Southwest Florida Council
           Case 20-50527-LSS     Doc 71-1   Filed 05/18/20   Page 87 of 107




Greater Tampa Bay Area Council                East Carolina Council

Suwannee River Area Council                   Old Hickory Council

Georgia-Carolina Council                      Colonial Virginia Council

Daniel Boone Council                          Tidewater Council

Mecklenburg County Council                    Shenandoah Area Council

Central North Carolina Council                Blue Ridge Mountains Council

Piedmont Council                              Heart of Virginia Council

Palmetto Council                              Stonewall Jackson Area Council

Coastal Carolina Council                      De Soto Area Council

Blue Ridge Council                            Westark Area Council

Pee Dee Area Council                          Quapaw Area Council

Indian Waters Council                         Arbuckle Area Council

Blue Grass Council                            Cherokee Area Council

Lincoln Heritage Council                      Cimarron Council

Cherokee Area Council                         Last Frontier Council

Great Smoky Mountain Council                  Indian Nations Council

Chickasaw Council                             Greater Alabama Council

West Tennessee Area Council                   Tukabatchee Area Council

Middle Tennessee Council                      Black Warrior Council

Sequoyah Council                              Chattahoochee Council

Yocona Area Council                           Atlanta Area Council

Old North State Council                       Flint River Council

Occoneechee Council                           Central Georgia Council

Tuscarora Council                             South Georgia Council

Cape Fear Council                             Coastal Georgia Council
           Case 20-50527-LSS   Doc 71-1   Filed 05/18/20      Page 88 of 107




Northwest Georgia Council                   Winnebago Council

Northeast Georgia Council                   Northeast Iowa Council

Northern Star Council                       Greater St. Louis Area Council

Twin Valley Council                         Great Trail Council

Voyageurs Area Council                      Buckeye Council

Central Minnesota Council                   Lake Erie Council

Gamehaven Council                           Simon Kenton Council

Northern Lights Council                     Muskigum Valley Council

Gateway Area Council                        Mountaineer Area Council

Samoset Council                             Buckskin Council

Bay-Lakes Council                           Ohio River Valley Council

Chippewa Valley Council                     Mid-Iowa Council

Black Hills Area Council                    Coronado Area Council

Sioux Council                               Santa Fe Trail Council

Michigan Crossroads Council                 Jayhawk Area Council

President Ford FSC Council                  Quivira Council

Water and Woods FSC Council                 Ozark Trails Council

Southern Shores FSC Council                 Heart of America Council

Great Lakes FSC Council                     Pony Express Council

Prairielands Council                        Overland Trails Council

Illowa Council                              Cornhusker Council

W.D. Boyce Council                          Mid-America Council

Mississippi Valley Council                  Great Rivers Council

Abraham Lincoln Council                     Hoosier Trails Council

Hawkeye Area Council                        Buffalo Trace Council
           Case 20-50527-LSS    Doc 71-1   Filed 05/18/20    Page 89 of 107




Anthony Wayne Area Council                   Pacific Harbors Council

Crossroads of America Council                Grand Columbia Council

Sagamore Council                             Midnight Sun Council

La Salle Council                             Oregon Trail Council

Dan Beard Council                            Pikes Peak Council

Tecumseh Council                             Denver Area Council

Miami Valley Council                         Longs Peak Council

Black Swamp Area Council                     Rocky Mountain Council

Erie Shores Council                          Grand Teton Council

Three Fires Council                          Snake River Council

Northeast Illinois Council                   Montana Council

Pathway to Adventure Council                 Trapper Trails Council

Glacier’s Edge Council                       Great Salt Lake Council

Three Harbors Council                        Utah National Parks Council

Potawatomi Area Council                      Greater Wyoming Council

Blackhawk Area Council                       Alameda Council

Rainbow Council                              Mount Diablo Silverado Council

Ore-Ida Council                              Sequoia Council

Crater Lake Council                          San Francisco Bay Area Council

Cascade Pacific Council                      Pacific Skyline Council

Blue Mountain Council                        Marin Council

Mount Baker Council                          Redwood Empire Council

Chief Seattle Council                        Piedmon Council

Great Alaska Council                         Golden Empire Council

Inland Northwest Council                     Silicon Valley Monterey Bay Council
           Case 20-50527-LSS       Doc 71-1   Filed 05/18/20    Page 90 of 107




Greater Yosemite Council                        Grand Canyon Council

Nevada Area Council                             Catalina Council

Southern Sierra Council                         San Diego-Imperial Council

Long Beach Area Council                         Aloha Council

Greater Los Angeles Area Council                Las Vegas Area Council

Orange County Council                           Great Southwest Council

California Inland Empire Council                Conquistador Council

Western Los Angeles County Council              Yucca Council

Los Padres Council                              Far East Council

Venture County Council

Verdugo Hills Council
           Case 20-50527-LSS          Doc 71-1   Filed 05/18/20    Page 91 of 107




   III.    Named Chartered Organizations

All Saints R.C. Church                             Glens Falls City School District

Archdiocese of New York                            Greek Orthodox Archdiocese of America

Audubon Baptist Church                             Holy Family Church

Big Cross Elementary School                        Holy Family R.C. Church

Bishop Turner High School                          House of Hope Presbyterian Church

Calasanctius School of Buffalo                     Immaculate Conception R.C. Church

Canisius High School of Buffalo                    Mohawk District of the Northern New York

Capuchin Franciscans                               Annual Conference of the Methodist

Capuchin Franciscans Custody of Star of the        Episcopal Church of New York
Sea
                                                   Monastery of Christ in the Desert
Capuchin Franciscans Province of St. Mary
                                                   Our Lady of Lourdes Catholic School
Carmel of the Immaculate Concepcion
                                                   Our Savior Lutheran Church
Cascade Charter Township
                                                   Queen of Peace R.C. Church
Church of the Holy Innocents
                                                   Reformation Lutheran Church
City of Bloomingdale, Georgia
                                                   Regis High School
Corporation of the President of the Church
of Jesus Christ of Latter-Day Saints               Roman Catholic Archdiocese of New York,
                                                   Archdiocese of New York
Country Farm Supply
                                                   Roman Catholic Parish of St. Frances
Diocese of Brooklyn                                Xavier Cabrini, Rochester NY (formerly
                                                   "Church of the Annunciation of Rochester,
Diocese of Buffalo                                 New York"), a religious corporation

Discalced Carmelite Nuns (O.C.D.) a.k.a.           Sacred Heart - Espanola
Order of Discalced Carmelites
                                                   Saint John the Baptist Church
First Baptist Church of Danville d/b/a Boy
Scout Troop 354                                    School Sisters of Notre Dame Central
                                                   Pacific Province, Inc.
First Baptist Church of Gainesville
             Case 20-50527-LSS         Doc 71-1   Filed 05/18/20    Page 92 of 107




School Sisters of Notre Dame, Region of             St. Teresa Parish a/k/a Church of St. Teresa
Guam                                                of the Infant Jesus

                                                    St. Teresa’s R.C. Church
Silver Springs Shores Presbyterian Church,
Inc.
                                                    The Blessed Trinity R.C. Church
Society of Jesus, USA-Northeast Province
                                                    The Diocese of Rochester (a/k/a "Roman
a/k/a the Jesuits
                                                    Catholic Diocese of Rochester"), a religious
                                                    corporation
St. Ambrose Church
                                                    The Foundation of the Roman Catholic
St. Benedict Joseph Labre Church
                                                    Diocese of Buffalo N.Y., Inc.
St. Benedict Joseph Labre School
                                                    The Pingry School
St. Bridget’s R.C. Church
                                                    The Roman Catholic Diocese of Syracuse
St. Catherine's Roman Catholic Church
                                                    The School Sisters of Notre Dame,
                                                    Milwaukee Province, Inc.
St. Catherine's Roman Catholic Church
School
                                                    Town Of Deerfield
St. Demetrios Greek Orthodox Church
                                                    University Heights Presbyterian Church
St. Francis of Assisi Roman Catholic
                                                    USA Northeast Province of the Society of
Church
                                                    Jesus
St. Francis Xavier Church
                                                    Weedsport Central School District
St. Helena Parish
                                                    Weedsport Central School District Board of
                                                    Education
St. John Gualbert’s R.C. Church
                                                    Faith Lutheran Church
St. John Vianney R.C. Church
                                                    New Hope Lutheran Church
St. Josephat’s R.C. Church
                                                    Montana Synod of the Evangelical Lutheran
St. Nicholas of Tolentine
                                                    Church in America Inc.
St. Pauls R.C. Church
                                                    Moose Lodge Libby
St. Pius V
                                                    Moose International
St. Pius X Catholic Church of Rochester,
Minnesota
Case 20-50527-LSS   Doc 71-1   Filed 05/18/20   Page 93 of 107




                        EXHIBIT 3

                    CONSENT ORDER
                 Case
                   Case
                      20-50527-LSS
                        20-50527-LSS Doc
                                       Doc
                                         71-1
                                           54 Filed
                                              Filed 05/18/20
                                                    03/30/20 Page
                                                             Page 94
                                                                  1 ofof14
                                                                         107




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                           Jointly Administered
                           Debtors.


    BOY SCOUTS OF AMERICA,

                           Plaintiff,                      Adv. Pro. No. 20-50527 (LSS)

                v.
                                                           Re: A.D.I Nos. 6, 7, 8, 9, 11, 13, 14
                    2
    A.A., et al.,

                            Defendants.


         CONSENT ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 362 GRANTING
              THE BSA’S MOTION FOR A PRELIMINARY INJUNCTION

             WHEREAS, the Court has considered the Motion for a Preliminary Injunction Pursuant

to Sections 105(a) and 362 of the Bankruptcy Code (the “Motion”) 3 of the Boy Scouts of

America (the “BSA”), as above-captioned plaintiff (the “Plaintiff”) in the adversary proceeding

commenced by the Verified Complaint for Injunctive Relief (the “Complaint”), and as debtor

and debtor in possession in the above-captioned chapter 11 case, for entry of an order extending

1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
2
 A full list of the Defendants in this adversary proceeding was included in redacted form on Exhibit A to the BSA’s
Verified Complaint for Injunctive Relief [A.D.I No. 1] to protect the privacy interests of abuse victims. A revised
proposed redacted version of the Complaint and Exhibit A thereto was filed on or about February 26, 2020 [A.D.I
No. 14-1]. An unredacted version of the Complaint and Exhibit A thereto has been served on each Defendant’s
counsel.
3
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
                Case
                  Case
                     20-50527-LSS
                       20-50527-LSS Doc
                                      Doc
                                        71-1
                                          54 Filed
                                             Filed 05/18/20
                                                   03/30/20 Page
                                                            Page 95
                                                                 2 ofof14
                                                                        107




the stay to enjoin the prosecution of the Pending Abuse Actions pursuant to sections 105 and 362

of the Bankruptcy Code and Rule 7065 of the Bankruptcy Rules; and

           WHEREAS, the BSA’s Complaint in this adversary proceeding indicates that its purpose,

inter alia, is to “support[] the strategy of the entire chapter 11 restructuring of the BSA and

Delaware BSA, LLC (collectively, the “Debtors”) [including, without limitation] (a) establishing

and populating an electronic data room with information regarding the BSA’s and the Local

Councils’ assets, including any restrictions on such assets; … (f) filing a motion seeking the

appointment of a sitting bankruptcy judge as a mediator and the referral to mandatory mediation

of all issues related to a global settlement of abuse claims through a consensual plan of

reorganization; [and] (g) filing a plan of reorganization that provides a framework for the

negotiation of a global resolution of abuse claims asserted against the BSA and a comprehensive

restructuring of the BSA” (Redacted Complaint for Injunction, Dkt. #5, Adv. Pro. No. 20-

50527); and

           WHEREAS, on March 5, 2020, the Office of the United States Trustee filed notices of

the appointment of an official committee of unsecured creditors (the “UCC”) and an official

committee of survivors of abuse (the “Tort Claimants’ Committee”) 4 and together with the UCC,

the “Committees”) pursuant to section 1102 of the Bankruptcy Code. See Bankr. Case No. 20-

10343 (LSS), D.I. Nos. 141, 142; and

           WHEREAS, as of the date of this Consent Order, no other official committee has been

appointed or designated; and

           WHEREAS, the Tort Claimants’ Committee and the UCC are still assessing these

matters, but have indicated their belief that achieving the purposes of the injunction sought by

the Debtors’ instant Complaint requires, inter alia, production of relevant information; and
4
    The members of the Tort Claimants’ Committee were each subject to childhood sexual abuse.

                                                         2
              Case
                Case
                   20-50527-LSS
                     20-50527-LSS Doc
                                    Doc
                                      71-1
                                        54 Filed
                                           Filed 05/18/20
                                                 03/30/20 Page
                                                          Page 96
                                                               3 ofof14
                                                                      107




         WHEREAS, the Committees believe that such relevant information to be produced

includes, by example only, and without limitation5:

                       i. financial and other information regarding the business and financial affairs

                           of the Debtors (including electronic accounting systems, financial reports,

                           audits, tax returns, investment procedures, loan documents, accounts,

                           property ownership records, valuations, corporate documents, minutes,

                           related trust and pooled investment accounts, gifts, donations and all

                           known future bequests, allegedly restricted assets, and all related

                           documents or manuals);

                      ii. financial and other information regarding each of the BSA Related Parties

                           (as defined below) such as balance sheets, income statements, lists of

                           property and assets, lists of all councils in existence since 1950 and all

                           consolidations and/or dissolutions thereof, and the articles of each council

                           and/or samples thereof if they all are the same;

                     iii. financial and other information regarding Chartered Organizations to

                           benefit from any global resolution of claims;

                      iv. an insurance coverage chart (e.g., 1950 – 2020), a list and status of

                           insurance coverage actions, and other insurance information;

                      v. files, with certain information redacted (e.g., victims’ identifying

                           information) from among the Ineligible Volunteer Files that concern




5
  While the BSA is committed to using its reasonable best efforts to produce and provide access to relevant
information to support a mediation aimed at achieving a global settlement of abuse claims through a consensual plan
of reorganization, it is not, at this time, confirming the availability of or agreeing to produce specific documents or
categories of documents.

                                                          3
            Case
              Case
                 20-50527-LSS
                   20-50527-LSS Doc
                                  Doc
                                    71-1
                                      54 Filed
                                         Filed 05/18/20
                                               03/30/20 Page
                                                        Page 97
                                                             4 ofof14
                                                                    107




                       sexual abuse or similar sexually inappropriate behavior of conduct, and

                       the policies, procedures, and desk manuals regarding such files;

                  vi. troop rosters; and

                  vii. data regarding transfers of property between the Debtors and each of the

                       BSA Related Parties and other Chartered Organizations; and

       WHEREAS, the Committees have further asserted that, without the Debtors making

meaningful, ongoing progress with respect to the production of information, the continuation of

this injunction beyond its initial term would be without merit; and

       WHEREAS, the Debtors have provided the Committees’ advisors with access to a secure

data room containing, among other materials, organizational documents of the BSA, financial

statements of the BSA, shared services agreements between the BSA and one or more of the

BSA Related Parties, asset and liability information of the BSA, and insurance policies to which

the BSA is a party and insurance coverage charts, and are working in good faith with the

Committees’ advisors to facilitate access to such information by members of such Committees in

furtherance of their fiduciary duties; and

       WHEREAS, the Debtors have acknowledged that the Tort Claimants’ Committee’s

continued support for all or some of the terms of this injunction beyond its initial term may

depend on the Debtors continuing efforts to produce and provide access to relevant information

to support a mediation aimed at achieving a global settlement of abuse claims through a

consensual plan of reorganization; and

       WHEREAS, the Tort Claimants Committee believes that the relief must include that the

Pending Abuse Actions be stayed as to all parties to maintain the status quo, and that exceptions

be afforded to prevent injustice (or a process therefor); and



                                                 4
            Case
              Case
                 20-50527-LSS
                   20-50527-LSS Doc
                                  Doc
                                    71-1
                                      54 Filed
                                         Filed 05/18/20
                                               03/30/20 Page
                                                        Page 98
                                                             5 ofof14
                                                                    107




       WHEREAS, the BSA, with the consent of the Committees, seeks to stay the Pending

Abuse Actions with respect to all parties thereto in accordance with the terms set forth in this

Consent Order; and

       WHEREAS, the Court has reviewed and considered the Complaint, the Motion, the

briefs, declarations and other documents filed in support of the Motion, all other evidence and

argument submitted by the Plaintiff in support thereof, and all objections and replies thereto, and

has held a hearing with respect thereto; and

       WHEREAS, due and proper notice of the Motion has been given, and no other or further

notice is necessary or required.

       After due deliberation and sufficient cause appearing therefor; THE COURT FINDS

AND CONCLUDES THAT:

       A.      The Plaintiff in this adversary proceeding is the debtor, the BSA. Attached hereto

as Schedule 1 is a list of lawsuits or claims (collectively, the “Pending Abuse Actions”) against

the BSA and/or the BSA Related Parties set forth on Schedule 2 attached hereto (the “BSA

Related Parties”). The BSA Related Parties consist of (i) non-debtor Learning for Life, a non-

stock organization affiliated with the BSA, (ii) local councils, which the BSA represents are

independently incorporated under the non-profit laws of their respective states (the “Local

Councils”), and (iii) community and religious organizations, businesses, and groups of citizens

that organize Scouting units under the BSA charter and are named defendants in the Pending

Abuse Actions (and no others). The Pending Abuse Actions include the (a) Pending Abuse

Actions, as defined in the Motion, that were pending as of the Petition Date, and (b) actions that

have been filed or otherwise asserted against the BSA and/or the named BSA Related Parties on

or after the Petition Date, alleging that the BSA and/or the BSA Related Parties are liable to the



                                                 5
            Case
              Case
                 20-50527-LSS
                   20-50527-LSS Doc
                                  Doc
                                    71-1
                                      54 Filed
                                         Filed 05/18/20
                                               03/30/20 Page
                                                        Page 99
                                                             6 ofof14
                                                                    107




applicable plaintiff on account of abuse perpetrated against such plaintiff. The Defendants in

this adversary proceeding are those parties listed in the “Underlying Plaintiffs” column of

Exhibit A to the Complaint. The Defendants in the adversary proceeding are all plaintiffs in

lawsuits that seek to hold the BSA and/or the BSA Related Parties liable in actions that include

claims and/or causes of action allegedly arising out of the plaintiffs’ involvement or connection

with the BSA.

       B.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2). Pursuant to Local Rule 9013-1(f), the BSA confirms its consent to the entry of a

final order or judgment by the Court if it is determined that the Court, absent consent of the

parties, cannot enter final order or judgments consistent with Article III of the United States

Constitution. Venue of this proceeding and the Motion in this district being proper pursuant to

28 U.S.C. §§ 1408 and 1409.

       C.       The findings in Paragraph C are only for purposes of this Consent Order and have

no other binding effect. Pursuant to 28 U.S.C. §§ 157 and 1334, this Court has related-to

jurisdiction over the claims and actions against the BSA Related Parties in the Pending Abuse

Actions. The Court’s failure to grant preliminary injunctive relief would result in irreparable

harm to the BSA. The BSA has demonstrated that the continued prosecution of the Pending

Abuse Actions would deplete valuable estate assets otherwise distributable to creditors,

potentially including Defendants, as a result of substantial shared insurance policies covering the

BSA and the BSA Related Parties, as well as significantly divert the BSA from the essential

bankruptcy proceedings by requiring it to concurrently participate in or otherwise address



                                                6
            Case
              Case
                 20-50527-LSS
                   20-50527-LSSDocDoc
                                   71-1
                                      54 Filed
                                          Filed05/18/20
                                                03/30/20 Page
                                                          Page100
                                                               7 ofof14107




discovery, other pretrial proceedings, and/or trials, all to the substantial detriment of the BSA

and its estate. Furthermore, the BSA has demonstrated that any harm to the other parties’ ability

to pursue remedies as a result of a stay is outweighed by the irreparable harm the BSA will suffer

in the absence of the requested preliminary injunctive relief.

       D.      Although the Pending Abuse Actions are stayed by operation of 11 U.S.C.

§ 362(a) to the extent they seek relief against the BSA, the plaintiffs in the Pending Abuse

Actions assert, or may assert, that the automatic stay does not, subject to compliance with

applicable rules of civil procedure, prohibit them from pursuing their claims against any non-

debtor defendant(s), including the BSA Related Parties.

       E.      The legal and factual bases set forth in the Complaint, the Motion, the briefs and

declarations in support thereof, other supporting papers, and at the hearing establish just cause

for the relief granted herein.

       F.      Accordingly, this Court finds it appropriate to enter a preliminary injunction

pursuant to sections 105 and 362 of the Bankruptcy Code and Bankruptcy Rule 7065.

       Based on these findings and conclusions, IT IS HEREBY ORDERED THAT:

       1.      The relief requested in the Motion is GRANTED as set forth herein.

       2.      The BSA is authorized to take all actions necessary or appropriate to carry out this

Consent Order.

       3.      The Pending Abuse Actions set forth on Schedule 1 are hereby stayed as to the

BSA Related Parties, and any and all further proceedings in the Pending Abuse Actions, or other

actions by the parties thereto in furtherance of their prosecution or defense, are hereby stayed,

prohibited and enjoined from February 18, 2020 (the “Petition Date”) through and including




                                                 7
               Case
                 Case
                    20-50527-LSS
                      20-50527-LSSDocDoc
                                      71-1
                                         54 Filed
                                             Filed05/18/20
                                                   03/30/20 Page
                                                             Page101
                                                                  8 ofof14107




11:59 p.m. (prevailing Eastern time) May 18, 2020 (as may be extended, the “Termination

Date”).

          4.      Subject to Paragraphs 6 and 7 below, prior to the occurrence of the Termination

Date, no person shall prosecute against any BSA Related Party any action alleging claims

substantially similar to those asserted by any plaintiff in a Pending Abuse Action, nor shall any

plaintiff seek to sever his or her claims against the BSA in any Pending Abuse Action in order to

proceed with such Pending Abuse Action against any BSA Related Party.

          5.      Prior to the occurrence of the Termination Date, no BSA Related Party shall take

any action in any Pending Abuse Action or Further Abuse Action (as defined below) against the

BSA, the Tort Claimants’ Committee, or any plaintiff therein, including without limitation,

seeking remand, discovery, or dismissal of the Pending Abuse Action or Further Abuse Action.

Nothing herein shall preclude a BSA Related Party from answering a complaint in a Pending

Abuse Action or Further Abuse Action, but any obligation to do so shall be tolled pursuant to

Paragraph 9 below.

          6.      The stay imposed by this Consent Order shall not prohibit or enjoin any plaintiff

in a Pending Abuse Action that was filed, but not served, after the Petition Date from or serving

a complaint related to such Pending Abuse Action against the BSA or the BSA Related Parties,

or naming additional codefendants in such action or taking steps therefor. Nor shall the stay

imposed by this Consent Order prohibit or enjoin any plaintiff in a Pending Abuse Action from

seeking preservation discovery from witnesses determined by mutual agreement of the BSA and

the Tort Claimants’ Committee and the UCC, or by the Court, to be aging or infirm witnesses;

provided, however, that such discovery be limited to that which is reasonably necessary to

prevent discoverable evidence from becoming permanently unavailable.



                                                  8
            Case
              Case
                 20-50527-LSS
                   20-50527-LSSDocDoc
                                   71-1
                                      54 Filed
                                          Filed05/18/20
                                                03/30/20 Page
                                                          Page102
                                                               9 ofof14107




       7.      The stay imposed by this Consent Order shall not prohibit or enjoin the filing of a

complaint for purposes of commencing a claim or cause of action against a BSA Related Party

(or undertaking the process to name as a defendant in a pending action (in states where such

initial naming is not permitted) BSA or a BSA Related Party) alleging claims substantially

similar to those asserted by plaintiffs in the Pending Abuse Actions (the “Further Abuse

Actions”), or service of a complaint related to any Further Abuse Action upon, any BSA Related

Party or any other non-debtor defendant, including service of a complaint or the certification

under applicable non-bankruptcy law of such complaint in any Pending Abuse Action or Further

Abuse Action. Any stay pursuant to this Consent Order or 11 U.S.C. § 362 (to the extent

applicable) is hereby lifted to the limited extent necessary to (a) allow any person to file and

serve a Further Abuse Action against a BSA Related Party, as well as to file and serve any proof

of service and any certification under applicable non-bankruptcy law therefor, and (b) to allow

any BSA Related Party or the BSA to tender the defense of any Further Abuse Actions or similar

claims to any insurance carrier who may have provided coverage with respect to the claim at

issue (each, an “Insurer”); provided, however, that nothing herein is intended to authorize any

payment by an Insurer to or on behalf of a BSA Related Party to the extent that doing so would

serve to reduce the amount of insurance coverage available to the BSA.

       8.      Any plaintiff commencing or serving a Further Abuse Action shall provide copies

of the complaint via email to each of the undersigned counsel to the BSA and the Committees on

the later of the same date as service of the complaint pursuant to this Paragraph 8 or within three

(3) business days of service of this Consent Order upon such person.

       9.      The period beginning on the Petition Date and ending on the Termination Date

(the “Standstill Period”) shall not be included in computing the running of any time periods with



                                                9
             Case
               Case
                  20-50527-LSS
                    20-50527-LSS Doc
                                   Doc
                                     71-1
                                       54 Filed
                                          Filed 05/18/20
                                                03/30/20 Page
                                                         Page 103
                                                              10 ofof14
                                                                      107




respect to any, including, without limitation, (a) deadline to file an answer, motion to dismiss, or

other responsive pleading, (b) deadline to seek or respond to dispositive motions or discovery

demands, (c) deadline to seek removal of an action to federal court, (d) deadlines to seek remand,

assert a matter is non-core, or demand a jury trial or consent to the Bankruptcy Court’s conduct

thereof, or (e) other time deadlines (whether statutory, rule-based, equitable, contractual, or

otherwise) relating to the prosecution or defense of the Pending Abuse Actions or Further Abuse

Actions, such that all claims, defenses, rights and privileges with respect thereto shall be

preserved and remain viable to the same extent that they existed as of the Petition Date;

provided, however, that the foregoing shall not be deemed to extend or waive any applicable

statutes of limitations, statutes of repose, laches or estoppel periods or other time deadlines or

defenses relating to the initial assertion of a claim or filing of a Pending Abuse Action or Further

Abuse Action, and provided, further, that, upon the occurrence of the Termination Date, all

parties subject to this Consent Order shall have the greater of (x) forty-five (45) days or (y) the

deadline governed by applicable non-bankruptcy law to, including, without limitation, file their

initial answer, motion to dismiss, response, or any other pleadings in this adversary proceeding

and in any Pending Abuse Action or Further Abuse Action in which they are named.

       10.      The Standstill Period shall apply to any defendant that is a BSA Related Party

listed on Schedule 2 hereto and the plaintiffs in the Pending Abuse Actions and Further Abuse

Actions. Additional parties may be added to Schedule 2 hereto only with consent of the BSA,

the Tort Claimants’ Committee and the UCC (such parties, “Additional BSA Related Parties”).

Except to the extent they are included on Schedule 2 hereto, no defendant in a Pending Abuse

Action or Further Abuse Action may be deemed a beneficiary of this Consent Order without

written consent of the BSA, the Tort Claimants’ Committee and the UCC. Within ten (10)



                                                10
              Case
                Case
                   20-50527-LSS
                     20-50527-LSS Doc
                                    Doc
                                      71-1
                                        54 Filed
                                           Filed 05/18/20
                                                 03/30/20 Page
                                                          Page 104
                                                               11 ofof14
                                                                       107




business days of the addition of any party to Schedule 2, the BSA shall file an amended Schedule

2 on the docket of the BSA’s chapter 11 case and this adversary proceeding.

        11.      Approximately every thirty (30) days after the entry of this Consent Order, the

BSA shall file an amended Schedule 1, which will include additional Further Abuse Actions

subject to this Consent Order, on the docket of the BSA’s chapter 11 case; provided, however,

that such schedule shall identify any plaintiff only as set forth in their complaint (by pseudonym

where applicable), and by counsel to the plaintiff and the Index Number or case number of the

case.

        12.      The Termination Date may be extended by mutual agreement between the BSA,

the UCC and the Tort Claimants’ Committee, which shall be memorialized in a stipulation filed

with the Court (an “Extension Notice”) and served on plaintiffs to Pending Abuse Actions or, as

the case may be, Further Abuse Actions (through their counsel of record in any such Pending

Abuse Action or Further Abuse Action) and any other party that was served with notice of the

Motion. Any plaintiff in a Pending Abuse Action or Further Abuse Action may object to the

application of such extension of the Termination Date to such plaintiff’s Pending Abuse Action

or Further Abuse Action by filing with the Bankruptcy Court, within ten (10) business days of

the date of an Extension Notice, an objection setting forth the basis for its objection(s) to the

Extension Notice (an “Extension Objection”). Upon filing of an Extension Objection by any

plaintiff (“Objecting Party”), the expiration of the Stay Period with respect to such Objecting

Party’s Pending Abuse Action or Further Abuse Action shall be extended through and including

the later of (a) the Termination Date (without giving effect to the extension set forth in the

Extension Notice) and (b) date on which the Bankruptcy Court enters an order regarding the

Extension Objection.      An Objecting Party shall serve any Extension Objection on the



                                                11
             Case
               Case
                  20-50527-LSS
                    20-50527-LSS Doc
                                   Doc
                                     71-1
                                       54 Filed
                                          Filed 05/18/20
                                                03/30/20 Page
                                                         Page 105
                                                              12 ofof14
                                                                      107




undersigned counsel to the Tort Claimants’ Committee, the UCC and the BSA, and counsel to

any affected BSA Related Party or Additional BSA Related Party or their counsel of record.

Notwithstanding the filing of an Extension Objection by any plaintiff, the Termination Date shall

be extended as to any plaintiff who does not object to the Extension Notice.

       13.      The entry of this Consent Order is without prejudice to the rights of the BSA to

enforce the terms of this Consent Order, including through an injunction under 11 U.S.C.

§ 105(a), against any plaintiff that does not comply with the terms of this Consent Order.

Nothing herein shall be construed to limit the rights of the BSA to seek relief similar to the relief

provided in this Consent Order, including through an injunction under 11 U.S.C. § 105(a),

against any party. Nothing herein shall be construed to restrict or prohibit the rights of any party

to oppose an extension of the Termination Date. Nothing herein shall be construed to restrict or

prohibit the rights of the UCC, the Tort Claimants’ Committee or any plaintiff in a Pending

Abuse Action or Further Abuse Action to oppose any effort by the BSA, the BSA Related

Parties, or any Additional BSA Related Party to stay or enjoin any Pending Abuse Action or

Further Abuse Action to the extent not stayed by this Consent Order. Nothing in the Motion or

this Consent Order shall be construed as an admission by the Tort Claimants’ Committee, the

UCC or any plaintiff regarding any efforts by the BSA, any BSA Related Party, or any

Additional BSA Related Party to obtain an order enforcing the automatic stay or enjoining

prosecution of any Pending Abuse Action or Further Abuse Action after the Termination Date.

       14.      Nothing in this Consent Order is intended or shall be deemed to constitute a

waiver by any party of any time-based defenses, except to the extent any otherwise applicable

deadlines may be tolled during the Standstill Period as provided herein. Except as otherwise




                                                 12
              Case
                Case
                   20-50527-LSS
                     20-50527-LSS Doc
                                    Doc
                                      71-1
                                        54 Filed
                                           Filed 05/18/20
                                                 03/30/20 Page
                                                          Page 106
                                                               13 ofof14
                                                                       107




provided herein, all parties shall be deemed to reserve all available rights, remedies, claims and

defenses without waiver.

       15.       Until such time as the Court either (a) approves and enters this Consent Order, or

(b) denies the relief requested in the Motion, the parties hereto shall abide by, and conduct

themselves in accordance with, the agreements, terms and conditions hereof as if same had been

approved by the Court.

       16.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Consent Order are immediately effective and enforceable upon its entry.

       17.       The BSA is authorized to file a copy of this Consent Order (including any

amended Schedules thereto) with any court in which a Pending Abuse Action or Further Abuse

Action is or may hereafter become pending as proof that such action is stayed and enjoined as set

forth herein.

       18.       Nothing herein shall be construed to limit or affect any party’s right to seek

appropriate relief from this Court to the extent necessary to respond to any actions by a court in

which a Pending Abuse Action or Further Abuse Action is pending that, but for the stay provided

herein, would require a party to act before the Termination Date.

       19.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Consent Order.

       20.       This Consent Order shall be promptly filed in the clerk’s office and entered into

the record.




                                                 13
                 Case
                   Case
                      20-50527-LSS
                        20-50527-LSS Doc
                                       Doc
                                         71-1
                                           54 Filed
                                              Filed 05/18/20
                                                    03/30/20 Page
                                                             Page 107
                                                                  14 ofof14
                                                                          107




     CONSENTED TO BY:

     SIDLEY AUSTIN LLP                           PACHULSKI STANG ZIEHL & JONES LLP
     Jessica C. K. Boelter (admitted pro hac     By: /s/ James E. O’Neill
     vice)                                       James I. Stang (admitted pro hac vice)
     William E. Curtin                           Robert B. Orgel (admitted pro hac vice)
     787 Seventh Avenue                          James E. O’Neill
     New York, New York 10019                    John A. Morris (admitted pro hac vice)
     Telephone: (212) 839-5300                   John W. Lucas (admitted pro hac vice)
     Facsimile: (212) 839-5599                   919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
     – and –                                     Wilmongton, DE 1999-8705 (Courier 19801)
                                                 Telephone: (302) 652-4100
     SIDLEY AUSTIN LLP                           Facsimile: (302) 652-4400
     Thomas A. Labuda (admitted pro hac vice)    jstang@pszjlaw.com
     Michael C. Andolina (admitted pro hac       rorgel@pszjlaw.com
     vice)                                       joneill@pszjlaw.com
     William A. Evanoff                          jmorris@pszjlaw.com
     Matthew E. Linder (admitted pro hac vice)   jlucas@pszjlaw.com
     One South Dearborn Street
     Chicago, Illinois 60603                     Proposed Attorneys for the
     Telephone: (312) 853-7000                   Official Tort Claimants’ Committee
     Facsimile: (312) 853-7036
                                                 REED SMITH LLP
     – and –                                     Kurt F. Gwynne (No. 3951)
                                                 Katelin A. Morales (No. 6683)
     MORRIS, NICHOLS, ARSHT &                    1201 North Market Street, Suite 1500
     TUNNELL LLP                                 Wilmington, DE 19801
                                                 Telephone: (302) 778-7500
     /s/ Derek C. Abbott                         Facsimile: (302) 778-7575
     Derek C. Abbott (No. 3376)
     Andrew R. Remming (No. 5120)                – and –
     Joseph C. Barsalona II (No. 6102)
     Paige N. Topper (No. 6470)                  KRAMER LEVIN NAFTALIS
     1201 North Market Street, 16th Floor        & FRANKEL LLP
     P.O. Box 1347                               By: /s/ Rachael Ringer
     Wilmington, Delaware 19899-1347             Thomas Moers Mayer, Esquire
     Telephone: (302) 658-9200                   Rachael Ringer, Esquire
     Facsimile: (302) 425-4664                   Jennifer Sharrett, Esquire
                                                 Megan Wasson, Esquire
     Proposed Attorneys for the BSA              1177 Avenue of the Americas
                                                 New York, NY 10036
                                                 Telephone: (212) 715-9100
                                                 Facsimile: (212) 715-8000

LAURIE SELBER SILVERSTEIN
                                                 Proposed Attorneys for the Official Committee
UNITED STATES BANKRUPTCY JUDGE                   of Unsecured Creditors

Dated: March 30th, 2020, 11:33                   14
AM
Wilmington, Delaware
